 

 

Exhibit 10.1

EXECUTION VERSION

 

  Published CUSIP Number: 00444LAA5   Revolving Credit CUSIP Number: 00444LAB3  
Term Loan CUSIP Number: 00444LAC1

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 21, 2016

 

among

 

ACETO CORPORATION

 

The Other Loan Parties Party Hereto

 

The Lenders Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

and

 

CITIBANK, N.A.,

as Documentation Agent

 

 

 

WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

   

 

 

Table of Contents

 

    Page       ARTICLE I Definitions 1       SECTION 1.01. Defined Terms 1
SECTION 1.02. Classification of Loans and Borrowings 32 SECTION 1.03. Terms
Generally 33 SECTION 1.04. Accounting Terms; GAAP 33 SECTION 1.05. Pro Forma
Calculations 34 SECTION 1.06. Amendment and Restatement of Existing Credit
Agreement 34 SECTION 1.07. Status of Obligations 35       ARTICLE II The Credits
35       SECTION 2.01. Commitments 35 SECTION 2.02. Loans and Borrowings 35
SECTION 2.03. Requests for Borrowings 36 SECTION 2.04. [Intentionally Omitted]
37 SECTION 2.05. Swingline Loans 37 SECTION 2.06. Letters of Credit 38 SECTION
2.07. Funding of Borrowings 42 SECTION 2.08. Interest Elections 43 SECTION 2.09.
Termination and Reduction of Commitments 44 SECTION 2.10. Repayment and
Amortization of Loans; Evidence of Debt 44 SECTION 2.11. Prepayment of Loans 46
SECTION 2.12. Fees 47 SECTION 2.13. Interest 48 SECTION 2.14. Alternate Rate of
Interest 48 SECTION 2.15. Increased Costs 49 SECTION 2.16. Break Funding
Payments 50 SECTION 2.17. Taxes 51 SECTION 2.18. Payments Generally; Allocation
of Proceeds; Sharing of Set-offs 54 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders 57 SECTION 2.20. Defaulting Lenders 57 SECTION 2.21.
Returned Payments 59 SECTION 2.22. Banking Services and Swap Agreements 59
SECTION 2.23. Expansion Option 59       ARTICLE III Representations and
Warranties 62       SECTION 3.01. Organization; Powers 62 SECTION 3.02.
Authorization; Enforceable Obligations 62 SECTION 3.03. Financial Condition;
Solvency 62 SECTION 3.04. Taxes 63 SECTION 3.05. Title to Properties;
Intellectual Property 63 SECTION 3.06. Litigation 63 SECTION 3.07. Labor Matters
63 SECTION 3.08. Compliance with ERISA 64 SECTION 3.09. Federal Reserve
Regulations; Use of Proceeds 64 SECTION 3.10. Approval 64 SECTION 3.11.
Subsidiaries 64 SECTION 3.12. Hazardous Materials 64

 

 

 -i- 

 

 



Table of Contents

(continued)

 

    Page       SECTION 3.13. Investment Company Act 65 SECTION 3.14. Collateral
Documents; Liens 65 SECTION 3.15. No Default 65 SECTION 3.16. Permits and
Licenses 65 SECTION 3.17. Material Contracts 65 SECTION 3.18. Compliance with
Law 65 SECTION 3.19. Full Disclosure 65 SECTION 3.20. Insurance 65 SECTION 3.21.
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions 65 SECTION 3.22.
EEA Financial Institutions 66       ARTICLE IV Conditions 66       SECTION 4.01.
Effective Date 66 SECTION 4.02. Each Credit Event 69       ARTICLE V Affirmative
Covenants 69       SECTION 5.01. Existence; Properties; Insurance 69 SECTION
5.02. Payment of Obligations and Taxes 70 SECTION 5.03. Financial Statements;
Other Information 70 SECTION 5.04. Books and Records; Access to Premises 71
SECTION 5.05. Notices of Material Events 71 SECTION 5.06. Compliance with
Applicable Laws 73 SECTION 5.07. Environmental Laws 73 SECTION 5.08. Use of
Proceeds 73 SECTION 5.09. Guarantors; Collateral; Further Assurances 74 SECTION
5.10. Post-Closing Matters 75       ARTICLE VI Negative Covenants 75      
SECTION 6.01. Liens 75 SECTION 6.02. Indebtedness 77 SECTION 6.03. Guarantees 79
SECTION 6.04. Sale of Assets 79 SECTION 6.05. Sale of Receivables 80 SECTION
6.06. Loans; Investments and Acquisitions 80 SECTION 6.07. Nature of Business 81
SECTION 6.08. Sale and Leaseback Transactions 81 SECTION 6.09. Federal Reserve
Regulations 81 SECTION 6.10. Accounting Policies and Procedures 81 SECTION 6.11.
Limitations on Fundamental Changes 81 SECTION 6.12. Financial Covenants 82
SECTION 6.13. Subordinated Indebtedness 83 SECTION 6.14. Restricted Payments 83
SECTION 6.15. Transactions with Affiliates 85 SECTION 6.16. Governmental
Regulation 85 SECTION 6.17. Hazardous Materials 85 SECTION 6.18. Restrictive
Agreements 85

 



 -ii- 

 

 

Table of Contents

(continued)

 

    Page       SECTION 6.19. Amendments to Citron Purchase Agreement and
Employment Agreement 86 SECTION 6.20. Minimum Liquidity 86       ARTICLE VII
Events of Default 86       ARTICLE VIII The Administrative Agent 89      
SECTION 8.01. Appointment 89 SECTION 8.02. Rights as a Lender 89 SECTION 8.03.
Duties and Obligations 89 SECTION 8.04. Reliance 90 SECTION 8.05. Actions
through Sub-Agents 90 SECTION 8.06. Resignation 91 SECTION 8.07. Non-Reliance 91
SECTION 8.08. Other Agency Titles 92 SECTION 8.09. Not Partners or Co-Venturers;
Administrative Agent as Representative of the Secured Parties 92 SECTION 8.10.
Administrative Agent May File Proofs of Claim 93 SECTION 8.11. No Other Duties,
Etc. 93       ARTICLE IX Miscellaneous 94       SECTION 9.01. Notices 94 SECTION
9.02. Waivers; Amendments 95 SECTION 9.03. Expenses; Indemnity; Damage Waiver 97
SECTION 9.04. Successors and Assigns 99 SECTION 9.05. Survival 104 SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 105 SECTION 9.07.
Severability 105 SECTION 9.08. Right of Setoff 105 SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process 106 SECTION 9.10. WAIVER OF JURY
TRIAL 106 SECTION 9.11. Headings 106 SECTION 9.12. Confidentiality 106 SECTION
9.13. Several Obligations; Nonreliance; Violation of Law 107 SECTION 9.14. USA
PATRIOT Act 108 SECTION 9.15. Disclosure 108 SECTION 9.16. Appointment for
Perfection 108 SECTION 9.17. Interest Rate Limitation 108 SECTION 9.18. No
Advisory or Fiduciary Responsibility 108 SECTION 9.19. Marketing Consent 109
SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 109       ARTICLE X Loan Guaranty 109       SECTION 10.01. Guaranty
109 SECTION 10.02. Guaranty of Payment 110 SECTION 10.03. No Discharge or
Diminishment of Loan Guaranty 110 SECTION 10.04. Defenses Waived 111

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       SECTION 10.05. Rights of Subrogation 111 SECTION 10.06.
Reinstatement; Stay of Acceleration 111 SECTION 10.07. Information 111 SECTION
10.08. Termination 112 SECTION 10.09. Taxes 112 SECTION 10.10. Maximum Liability
112 SECTION 10.11. Contribution 112 SECTION 10.12. Liability Cumulative 113
SECTION 10.13. Keepwell 113

 

SCHEDULES:

 

Schedule 2.01 – Commitments Schedule 2.06 – Existing Letters of Credit Schedule
3.05(a) – Owned Real Property Schedule 3.05(b) – Intellectual Property Schedule
3.06 – Litigation Schedule 3.11 – Subsidiaries Schedule 3.12 – Hazardous
Materials Schedule 3.17 – Material Contracts Schedule 3.20 – Insurance Schedule
5.10 – Post-Closing Matters Schedule 6.01 – Existing Liens Schedule 6.02 –
Existing Indebtedness Schedule 6.03 – Existing Guarantees Schedule 6.18 –
Existing Restrictive Agreements

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption Exhibit B-1 – U.S. Tax Compliance
Certificate (Foreign Lenders That Are Not Partnerships) Exhibit B-2 – U.S. Tax
Compliance Certificate (Foreign Participants That Are Not Partnerships) Exhibit
B-3 – U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships) Exhibit B-4 – U.S. Tax Compliance Certificate (Foreign Lenders
That Are Partnerships) Exhibit C – Form of Compliance Certificate Exhibit D –
Form of Joinder Agreement Exhibit E – Form of Increasing Lender Supplement
Exhibit F – Form of Augmenting Lender Supplement Exhibit G-1 – Form of Borrowing
Request Exhibit G-2 – Form of Interest Election Request Exhibit H-1 – Form of
Revolving Loan Note Exhibit H-2 – Form of Term Loan Note Exhibit I – Form of
Solvency Certificate

 

 -iv- 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 21, 2016 (as
it may be amended or modified from time to time, this “Agreement”), among ACETO
CORPORATION, as Borrower, the other Loan Parties party hereto, the Lenders party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

WHEREAS, the Borrower, the other Loan Parties party thereto, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent thereunder, and
Wells Fargo Bank, National Association, as syndication agent thereunder, are
currently party to the Amended and Restated Credit Agreement, dated as of
October 28, 2015 (as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement, dated as of November 10, 2015, and that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of August 26,
2016, as further amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”).

 

WHEREAS, the Borrower, the Loan Parties, the Lenders, the Administrative Agent
and JPMorgan Chase Bank, N.A. have agreed to enter into this Agreement in order
to, among other things, (i) amend and restate the Existing Credit Agreement in
its entirety; (ii) modify and re-evidence the “Secured Obligations” under, and
as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower.

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

 

WHEREAS, it is also the intent of the Borrower and the other Loan Parties to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“2015 Convertible Maturity Date” has the meaning given to such term in Section
6.20.

 

“2015 Convertible Notes” means those certain 2.00% convertible senior notes due
2020 issued by the Borrower on November 16, 2015.

 

   

 

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.12(a).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent that
the pledge of 66⅔% or more of such Foreign Subsidiary’s Equity Interests as
Collateral to secure the Secured Obligations could reasonably be expected to
result in material adverse tax consequences to the Borrower or any Domestic
Subsidiary. For purposes of the definition of Affected Foreign Subsidiary, a
Foreign Subsidiary shall include any Domestic Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, so long as such Domestic Subsidiary (i) does not
conduct any business or activities other than the ownership of such Equity
Interests and (ii) does not incur, and is not otherwise liable for, any
Indebtedness or other liabilities.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

“Agreement” is defined in the recitals hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth therein (without any rounding). Any change in the Alternate
Base Rate due to a change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Alternate Base Rate shall be the greater of clause (a)
and (b) above and shall be determined without reference to clause (c) above.

 

 2 

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the USA PATRIOT Act and
The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment at
such time and the denominator of which is the aggregate Revolving Commitments at
such time (provided that, if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the Aggregate Revolving Exposure at such time); provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations above and (b) with respect to any Term Loans, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of such Term Loans and the denominator of which is the aggregate outstanding
principal amount of such Term Loans of all Term Lenders.

 

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge by
any Loan Party of its Equity Interests in an Affected Foreign Subsidiary.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Senior Secured Net Leverage Ratio applicable on such date:

 

  

Senior Secured

Net Leverage Ratio:

 

Eurodollar Spread

ABR

Spread

Commitment Fee

Rate

Category 1:

 

< 1.50 to 1.00 1.50% 0.50% 0.25% Category 2:

≥ 1.50 to 1.00 but

< 2.00 to 1.00

1.75% 0.75% 0.30% Category 3:

≥ 2.00 to 1.00 but

< 2.50 to 1.00

2.00% 1.00% 0.35% Category 4:

≥ 2.50 to 1.00 but

< 3.00 to 1.00

2.25% 1.25% 0.375%

Category 5:

 

≥ 3.00 to 1.00 2.50% 1.50% 0.40%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements and Compliance Certificate
delivered pursuant to Section 5.03 and (b) each change in the Applicable Rate
resulting from a change in the Senior Secured Net Leverage Ratio shall be
effective during the period commencing on and including the third (3rd) Business
Day following the date of

 

 3 

 

 

delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that if the Borrower fails to
deliver the annual or quarterly consolidated financial statements and Compliance
Certificate required to be delivered by it pursuant to Section 5.03, the Senior
Secured Net Leverage Ratio shall be deemed to be at Category 5 for the period
commencing three (3) Business Days after such required date of delivery and
ending on the date which is three (3) Business Days after such statements or
certificates are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable.

 

Notwithstanding the foregoing, Category 4 shall be deemed to be applicable until
the third (3rd) Business Day following the date of the Administrative Agent’s
receipt of the applicable financial statements for the Borrower’s first fiscal
quarter ending after the Effective Date and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraph.

 

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), at the direction of the Administrative Agent
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.23(b).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Loan Maturity Date and the date of
termination of the Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Banking Services Provider: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts, expedited
funds availability, foreign exchange transactions (other than Swap Agreements),
and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

 4 

 

 

“Banking Services Provider” means any Person that, (a) at the time it enters
into any Banking Services with the Borrower or any Subsidiary, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent, or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Effective Date), is a party to any
Banking Services with the Borrower or any Subsidiary, in each case in its
capacity as a party to such Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Owner” means, for purposes of any U.S. federal withholding Tax, the
beneficial owner upon which the incidence of such tax is borne directly in whole
or in part.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

 

“Borrower” means Aceto Corporation, a New York corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 the form attached hereto as Exhibit G-1.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP. Notwithstanding
the foregoing, Capital Expenditures shall not include the following:

 

(a)        expenditures made with any Net Proceeds to the extent such proceeds
are not then required to be applied to prepay the Loans pursuant to Section
2.11(c);

 

(b)        expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding a Loan Party
or Subsidiary thereof) and for which

 

 5 

 

 

none of any Loan Party or any Subsidiary thereof has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period);

 

(c)        the purchase price of equipment purchased during such period to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business and to the extent permitted by the terms of this
Agreement;

 

(d)        capital expenditures constituting the consideration paid by the
Borrower or any Subsidiary in Permitted Acquisitions; or

 

(e)        capital expenditures constituting the consideration paid by the
Borrower or any Subsidiary pursuant to the Citron Purchase Agreement.

 

“Capital Lease” shall mean any lease the obligations of which are required to be
capitalized on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Deduction Amount” means, as of any date of determination, the lesser of
(i) (a) Liquidity, minus (b) $5,000,000 and (ii) 50% of Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters then most recently
ended and for which financial statements have been delivered pursuant to Section
5.03(a) or (b) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.03(a) or (b), the most recent
financial statements referred to in Section 3.03(a)).

 

“Change in Control” shall mean any event which results in (a) any Person, or two
or more Persons acting in concert, acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Borrower (or other securities
convertible into such securities) representing 30% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors; or (b) during any period of up to 12 consecutive months,
individuals who at the beginning of such 12-month period were directors of the
Borrower, together with any director approved or nominated by the then majority
of the Board of Directors of the Borrower, ceasing for any reason to constitute
a majority of the Board of Directors of the Borrower; or (c) any Person, or two
or more Persons acting in concert, acquiring by contract or otherwise, or
entering into a contract or arrangement which upon consummation will result in
its or their acquisition of, or control over, securities of the Borrower (or
securities convertible into such securities) representing 30% or more of the
combined voting power of all securities of the Borrower entitled to vote in the
election of directors.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and

 

 6 

 

 

Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the U.S. or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Citron Acquisition” means the acquisition by the Borrower, through two of its
direct or indirect wholly-owned Domestic Subsidiaries, of certain of the
products and assets, and the assumption by Borrower, through two of its direct
or indirect wholly-owned Domestic Subsidiaries, of certain liabilities of the
Target in accordance with the Citron Purchase Agreement.

 

“Citron Purchase Agreement” means that certain Product Purchase Agreement dated
as of November 2, 2016, by and among the Citron Pharma LLC, a New Jersey limited
liability company, Lucid Pharma LLC, a New Jersey limited liability company,
Citgen Pharma Holding LLC, a New Jersey limited liability company, Gensource
Pharma LLC, a Delaware limited liability company, and Sudha Kavuru, an
individual, SS Pharma LLC, a New Jersey limited liability company, Shore Pharma
LLC, a New Jersey limited liability company, and Pharma Reach LLC, a New Jersey
limited liability company, Vimal Kavuru and Subha Sri Thogarchedu, the Borrower,
certain Subsidiaries of the Borrower, and Vimal Kavuru, as agent (together with
all exhibits, schedules and disclosure letter thereto), as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms and provisions of this Agreement.

 

“Citron Purchase Agreement Representations” means the representations made by
the Target in the Citron Purchase Agreement that are material to the interests
of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to the Borrower’s obligation to close under the
Citron Purchase Agreement or the Borrower has the right to terminate its
obligations (or to refuse to consummate the Citron Acquisition) under the Citron
Purchase Agreement as a result of a breach of such representations in the Citron
Purchase Agreement.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned by a Person covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become, subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations; provided that the Collateral shall exclude Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, Mortgages, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or

 

 7 

 

 

hereafter executed by the Borrower of any of its Subsidiaries and delivered to
the Administrative Agent in connection with this Agreement.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

 

“Compliance Certificate” has the meaning assigned to such term in Section
5.03(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus

 

(a)        without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of:

 

(i)          Consolidated Interest Expense for such period,

 

(ii)         provisions for taxes based on income or profit for such period,
including state, federal, franchise, gross receipts and margins and similar
taxes,

 

(iii)        all amounts attributable to depreciation and amortization expense
for such period,

 

(iv)        any extraordinary non-cash charges for such period,

 

(v)         any other non-cash charges for such period (including with respect
to any purchase accounting adjustments made in connection with any Material
Acquisition not to exceed $4,500,000 (or such other amount as agreed to by
Borrower and Administrative Agent) for any period of four consecutive fiscal
quarters and stock based compensation, but excluding any non-cash charge in
respect of an item that was included in Consolidated Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory),

 

(vi)        cash transaction fees and expenses solely in respect of the
consummation of acquisitions, dispositions and debt and equity issuances
(excluding the Transactions) in each case permitted by the Loan Documents in an
aggregate amount not to exceed 5% of Consolidated Adjusted EBITDA for such
period (calculated without giving effect to the add-back described in this
clause (vi)),

 

(vii)       cash non-recurring expenses, costs, charges and losses in respect of
restructurings, integration and other business optimization expenses (which, for
the avoidance of doubt, shall include, without limitation, retention, severance,
systems establishment costs, systems conversion

 

 8 

 

 

and integration costs, and contract termination costs) in an aggregate amount
not to exceed $2,500,000 for any period of four consecutive fiscal quarters,

 

(viii)        an amount not to exceed in the aggregate 10% of Consolidated
Adjusted EBITDA for such period (calculated without giving effect to the
add-back described in this clause (viii)) in respect of (x) transaction fees and
expenses in respect of the Transactions incurred within twelve (12) months of
the Effective Date, (y) expenses, costs charges and losses in respect of
restructurings integration and other business optimization expenses (which for
the avoidance of doubt, shall include, without limitation, retention, severance,
separation, systems establishment costs, systems conversion and integration
costs, and contract termination costs) in connection with the Citron Acquisition
and incurred within twenty-four (24) months following the Effective Date, for
the four consecutive fiscal quarters following the incurrence of such fees,
expenses, costs charges or losses, and (z) synergies created by the Citron
Acquisition; provided that such synergies are reasonably identifiable, factually
supportable, expected to have a continuing impact on the operations of the
Borrower and its subsidiaries and have been determined by the Borrower in good
faith to be reasonably anticipated to be realizable within twelve (12) months
following the Citron Acquisition, minus

 

(b)        without duplication and to the extent included in Consolidated Net
Income, (1) income tax credits and refunds, (2) any cash payments made during
such period in respect of non-cash charges described in clause (a)(v) taken in a
prior period and (3) any extraordinary gains and any non-cash items of income
for such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

For the avoidance of doubt, any non-cash income or loss associated with
Permitted Call Spread Swap Agreements, to the extent included in Consolidated
Net Income, will be added to or subtracted from, as applicable, Consolidated
Adjusted EBITDA. For the purposes of calculating Consolidated Adjusted EBITDA
for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated Adjusted EBITDA for such Reference Period shall be reduced by an
amount equal to the Consolidated Adjusted EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated Adjusted EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated Adjusted EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means the Citron Acquisition and any other
acquisition of property or series of related acquisitions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) more than 50% of
the outstanding common stock or other Equity Interests of a Person, and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $10,000,000.

 

“Consolidated Interest Expense” means, with reference to any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates, to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding any GAAP non-cash component of
interest and any non-cash incremental liability to the holders of the 2015
Convertible Notes if such non-

 

 9 

 

 

cash incremental liability is above the conversion specified in the 2015
Convertible Notes, but within the call spread specified in any applicable
Permitted Call Spread Swap Agreement), calculated for the Borrower and its
Subsidiaries on a consolidated basis for such period in accordance with GAAP. In
the event that the Borrower or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) determined for the Borrower and its Subsidiaries, on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Borrower or any Subsidiary (other than
as provided in the definition of Consolidated Adjusted EBITDA or Section 1.05),
(b) the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Funded Indebtedness” means, as of any date of determination,
all funded indebtedness (which shall include, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations under conditional
sale or other title retention agreements relating to property acquired, (d) all
obligations in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business, but
specifically including the Deferred Payment Amount), (e) all Capital Lease
Obligations, (f) all obligations in respect of bankers’ acceptances, (g)
obligations under earn-outs and deferred acquisition consideration to the extent
the Borrower accounts for such obligations as a liability on its balance sheet
in accordance with GAAP and (h) any Off-Balance Sheet Liability to the extent
consisting of any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction or any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of indebtedness for borrowed money but which does not
constitute a liability on the balance sheet (other than operating leases and
contingent liabilities), in each case determined for the Borrower and its
Subsidiaries on a consolidated basis as of such date in accordance with GAAP.

 

“Consolidated Total Funded Senior Secured Indebtedness” means, as of any date of
determination, (i) Consolidated Total Funded Indebtedness that is secured by a
Lien on any property of the Borrower and its Subsidiaries, plus (ii) obligations
under earn-outs and deferred acquisition consideration to the extent the
Borrower accounts for such obligations as a liability on its balance sheet in
accordance with GAAP, minus (iii) all Subordinated Indebtedness, in each case
determined for the Borrower and its Subsidiaries on a consolidated basis as of
such date in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

 

 10 

 

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Deferred Payment Amount” has the meaning assigned to such term in the Citron
Purchase Agreement.

 

“Disqualified Institution” means (a) those financial institutions, lenders and
other natural persons identified by legal name in writing by the Borrower to the
Administrative Agent on or prior to November 2, 2016, together, subject to the
proviso hereof, with their affiliates that are clearly identifiable as such
solely on the basis of the similarity of the name of such affiliate (b) any
competitors of the Borrower or any of its Subsidiaries that have been, in each
case identified by legal name in writing by Borrower to the Administrative Agent
on or prior to November 2, 2016, together, subject to the proviso hereof, with
their affiliates that are clearly identifiable as such solely on the basis of
the similarity of the name of such affiliate and (c) written updates to the list
of competitors of the Borrower or any of its Subsidiaries described under clause
(b) above delivered to the Administrative Agent, to the extent reasonably
acceptable to the Administrative Agent, identifying each such additional
competitor by legal name, and become effective two (2) Business Days after
disclosure thereof by the Administrative Agent to the Lenders (provided that in
no event shall such a supplement apply retroactively to disqualify any Lender or
participant prior to such supplement becoming effective or apply prior to the
date which the assigning Lender entered into a binding agreement to sell and
assign or participate all or a portion of its rights and obligations under this
Agreement to such Person); provided that, any debt fund affiliate of the
entities described in clauses (a), (b) or (c) shall not constitute a
Disqualified Institution if it is primarily engaged

 

 11 

 

 

in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course of its
business.

 

“Domestic Liquidity” means, as of any date of determination, the dollar amount
of unrestricted and unencumbered (other than the Liens of the Lenders and any
customary liens of depositary banks) cash and Eligible Investments maintained by
the Borrower and its subsidiaries in the U.S., as of such date (excluding the
proceeds of any Indebtedness, including, without limitation, any Incremental
Facilities, incurred or made concurrently with the determination of the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio, as applicable).

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Eligible Investments” shall mean (a) direct obligations of the U.S. or any
governmental agency thereof which are fully guaranteed by the U.S., provided
that such obligations mature within one year from the date of acquisition
thereof; or (b) dollar denominated certificates of time deposit maturing within
one year issued by any bank organized and existing under the laws of the U.S. or
any state thereof and having aggregate capital and surplus in excess of
$1,000,000,000; or (c) money market mutual funds having assets in excess of
$2,500,000,000; or (d) commercial paper rated not less than P-1 or A-1 or their
equivalent by Moody’s or S&P, respectively; or (e) tax exempt securities of a
U.S. issuer rated A or better

 

 12 

 

 

by S&P or Moody’s; or (f) in respect of any Foreign Subsidiary, the substantial
equivalent (including in respect of credit quality thereof) of any of the
foregoing in any jurisdiction in which such Foreign Subsidiary is organized or
formed or doing business.

 

“Employment Agreement” means that certain Employment Agreement, dated as of
November 2, 2016, between Rising Pharmaceuticals, Inc. and Vimal Kavuru, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement.

 

“Environmental Laws” shall mean any law, ordinance, rule, regulation, or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.) the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.) and the rules and regulations promulgated
pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Property” means:

 

(a)        (i) all fee owned real property (x) with a fair market value of less
than $10,000,000, (y) located at 511 13th Street, Carlstadt, New Jersey, or (z)
that is subject to a mortgage on the Effective Date and (ii) all leasehold
interests in real property;

 

 13 

 

 

(b)        assets subject to certificates of title (other than motor vehicles
subject to certificates of title, provided that perfection of security interests
in such motor vehicles, if not excluded entirely, as set forth below in clause
(h), shall be limited to the filing of UCC financing statements);

 

(c)        letter of credit rights (other than to the extent the security
interest in such letter of credit rights may be perfected by the filing of UCC
financing statements) with a value of less than $1,000,000;

 

(d)        commercial tort claims with a value of less than $1,000,000;

 

(e)        assets in respect of which pledges and security interests are
prohibited by applicable U.S. law, rule or regulation or agreements with any
U.S. Governmental Authority;

 

(f)        Equity Interests in any Person other than wholly owned subsidiaries
to the extent not permitted by the terms of such Person’s organizational or
joint venture documents;

 

(g)        voting Equity Interests in excess of the Applicable Pledge Percentage
in any Foreign Subsidiary owned directly by the Borrower or another Loan
Guarantor;

 

(h)        any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Loan Guarantor) after giving effect to the applicable anti-assignment provisions
of the UCC, other than proceeds and receivables thereof, the assignment of which
is expressly deemed effective under the UCC notwithstanding such prohibition;

 

(i)        such assets as to which the Administrative Agent and the Borrower
shall reasonably agree that the costs of obtaining or perfecting a security
interest therein are excessive in relation to the benefit to the Lenders of the
security to be afforded thereby;

 

(j)        Specified Accounts;

 

(k)       cash to secure letter of credit reimbursement obligations to the
extent such secured letters of credit are issued or permitted, and such cash
collateral is permitted, hereunder;

 

(l)        any application for registration of a trademark filed with the United
States Patent and Trademark Office (“PTO”), on an intent-to-use basis, if the
grant of a security interest therein would impair the validity or enforceability
of such intent to use trademark applications under applicable federal law until
such time (if any) as a statement of use or amendment to allege use is accepted
by the PTO, at which time such trademark shall automatically become part of the
Collateral; and

 

(m)       personal and real property located outside of the U.S. (other than
Equity Interests of Foreign Subsidiaries as contemplated by this Agreement).

 

provided that, for the avoidance of doubt, “Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under

 

 14 

 

 

the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreement” is defined in the recitals hereof.

 

“Existing Letters of Credit” is defined in Section 2.06.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the U.S. and such jurisdiction.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the FRBNY, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to

 

 15 

 

 

such Borrower, that is resident or organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes.

 

“Foreign Liquidity” means, as of any date of determination, the dollar amount of
unrestricted and unencumbered cash and Eligible Investments (other than
customary liens of depositary banks) maintained by the Borrower and its
subsidiaries outside of the U.S. (excluding the proceeds of any Indebtedness,
including, without limitation, Incremental Facilities, incurred or made
concurrently with the determination of the Senior Secured Net Leverage Ratio or
the Total Net Leverage Ratio, as applicable) less the applicable combined
federal and state marginal income tax due or payable (taking into account the
federal deduction for state income taxes and any and all tax credits) that would
be imposed on the Borrower or applicable subsidiary in the case of, and with
respect to, the repatriation of such cash and cash equivalents to the U.S., in
each case as of such date.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(p).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).

 

 16 

 

 

“Guarantors” means all Loan Guarantors, and the term “Guarantor” means each or
any one of them individually.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic, hazardous or as
a pollutant, contaminant or waste under any applicable Environmental Law.

 

“IDA Transaction” shall mean the conveyance by Aceto Realty LLC of its fee
interest in the real property and improvements located at 4 Tri Harbor Court,
Port Washington, New York to the Nassau County Industrial Development Agency
(the “Agency”) subject to a lease-back of such property pursuant to the terms of
a lease (“Lease”) for a period of ten (10) years and a right of Aceto Realty LLC
to repurchase such real property and improvements for $1.00 (i) upon expiration
of the Lease from the Agency, or (ii) at any time Aceto Realty LLC determines to
do so provided in connection therewith it reimburses the Agency for any benefits
that it received from the Lease and the payment in lieu of taxes agreement
executed in connection with the Lease, which reimbursement obligations are
secured by a so-called “Pilot Mortgage” granted by Aceto Realty LLC in favor of
the Agency (the “Pilot Mortgage”). The IDA Transaction shall include a sublease
by Aceto Realty LLC of its rights under the Lease to the Borrower.

 

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Domestic Subsidiary.

 

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that is not a
Material Foreign Subsidiary.

 

“Immaterial Subsidiary” means any Immaterial Domestic Subsidiary or Immaterial
Foreign Subsidiary.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.23(b).

 

“Incremental Amendment” has the meaning assigned to such term in Section
2.23(f).

 

“Incremental Facilities” has the meaning assigned to such term in Section
2.23(a).

 

“Incremental Term Loan” has the meaning assigned to such term in Section
2.23(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned by
such Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any earn-out to the
extent the Borrower accounts for such earn-out as a liability on its balance
sheet in accordance with GAAP, (k) any other Off-Balance Sheet Liability and (l)
net obligations under any and

 

 17 

 

 

all Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, Permitted Call Spread Swap
Agreements, and any obligations thereunder, shall not constitute Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Initial Term Loan” means the term loan made pursuant to Section 2.01(c).

 

“Intellectual Property” means (i) patents, trademarks, trade secrets,
copyrights, know-how and all rights thereunder or in respect thereof that are
either owned by or licensed to the Borrower or any Subsidiary, including but not
limited to those identified on Schedule 3.05(b), and (ii) including but not
limited to, all income, royalties, damages, and payments now or hereafter due or
payable with respect thereto, including, without limitation, damages, claims,
and payments for past, present, and future infringements thereof, and all rights
to sue for past, present, and future infringements of the foregoing, including
the right to settle suits involving claims and demands for royalties owing, and
rights of priority and protection of interests therein under the laws of any
jurisdiction worldwide and all tangible embodiments thereof.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit G-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar quarter, the Maturity Date, and
any day any prepayment is made on such ABR Loan pursuant to Article VII hereof;
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
the Maturity Date, and any day any prepayment is made on such Eurodollar Loan;
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid and the Revolving Loan Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, solely in respect of the period commencing on the Effective Date
and ending thirty (30) days thereafter, seven days) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For

 

 18 

 

 

purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time. When determining the rate for a period which is less than the shortest
period for which the LIBO Screen Rate is available, the LIBO Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Wells Fargo and JPMorgan Chase Bank, N.A., each in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“Joint Fee Letter” means that certain Joint Fee Letter, dated November 2, 2016,
by and among Wells Fargo, the Lead Arrangers and the Borrower.

 

“Knowledge” means knowledge of material information actually possessed, or which
should in the reasonable course of business be possessed, by a managing
executive or person in charge of Intellectual Property matters of the Borrower
or any Subsidiary.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lead Arranger” means each of Wells Fargo Securities, LLC and JPMorgan Chase
Bank, N.A. in its capacity as a joint bookrunner and joint lead arranger for the
credit facilities evidenced by this Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.23 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.

 

 19 

 

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Conditionality Acquisition” means any Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third-party financing.

 

“Liquidity” means, as of any date of determination, the sum of Domestic
Liquidity and Foreign Liquidity.

 

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit applications, each
Collateral Document, the Loan Guaranty, the Seller Subordination Agreement and
each other agreement, instrument, document and certificate identified in Section
4.01 executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, notice, letter of credit agreement and each other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Guarantor” means each Loan Party.

 

 20 

 

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means, collectively, the Borrower, the Borrower’s Material
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of (i)
this Agreement or any of the other Loan Documents or (ii) the rights of or
remedies available to the Administrative Agent, the Issuing Banks or the Lenders
under any of the Loan Documents.

 

“Material Contract” means each contract, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party which, if terminated, could
reasonably be expected to result in a Material Adverse Effect.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary which is a
Material Subsidiary.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary which is a Material
Subsidiary.

 

“Material Indebtedness” means (a) the Deferred Payment Amount and (b)
Indebtedness (other than the Loans and Letters of Credit), including, without
limitation, obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Obligation” means contractual obligations of any one or more of the
Borrower and its Subsidiaries in an aggregate amount exceeding $10,000,000.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.03(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.03(a) or (b), the
most recent financial statements referred to in Section 3.03(a)), contributed
greater than five percent (5%) of Consolidated Adjusted EBITDA for such period
or (ii) which contributed greater than five percent (5%) of Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated Adjusted EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds ten percent (10%) of
Consolidated Adjusted EBITDA for any such period or ten percent (10%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

 

“Maturity Date” means the Revolving Loan Maturity Date, the Term Loan Maturity
Date or the maturity date of any Incremental Term Loan, as the context may
require.

 

 21 

 

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Loan Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Loan
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a multi-employer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all fees, costs and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event including, without limitation, attorneys’ fees,
investment banking fees, accountant fees, underwriting discounts and commissions
and other customary costs, fees and expenses incurred in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a Sale and Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable), the amount of any reserves established to fund contingent liabilities
reasonably estimated to be payable and any purchase price adjustments associated
with such event, in each case during the year that such event occurred or the
next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional

 

 22 

 

 

equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases and
contingent liabilities).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean (i) any acquisition (whether by merger or
otherwise) by the Borrower or any Subsidiary of more than 50% of the outstanding
capital stock, membership interests, partnership interests or other similar
ownership interests of a Person which is engaged in a line of business similar
to the business of the Borrower or such Subsidiary (or reasonable extensions
thereof) or the purchase of all or substantially all of the assets owned by such
Person and (ii) any purchase by the Borrower or any Subsidiary of any property
or assets (in a single transaction or series of related transactions) if the
aggregate consideration paid in respect of such purchase is in excess of
$15,000,000 (other than purchases of inventory in the ordinary course of
business); provided:

 

(a)        the Administrative Agent shall have received, within thirty (30) days
of the closing of such Permitted Acquisition (or such later date as may be
agreed upon by the Administrative Agent), (i) with respect to a Person which
constitutes a Material Domestic Subsidiary, to the extent not previously
received, a duly executed Joinder Agreement in accordance with Section 5.09
hereof, and (ii) with respect to a Person which constitutes a First-Tier Foreign
Subsidiary, to the extent not previously received, a duly executed Pledge
Agreement by the parent of such First-Tier Foreign Subsidiary, to the extent
such documents are required to be delivered pursuant to Section 5.09 hereof;

 

(b)        the Administrative Agent and the Lenders shall have received evidence
reasonably satisfactory to them that the shares or other interests in the
Person, or the assets of the Person, which is the subject of the Permitted
Acquisition are, or will be promptly following the closing of such Permitted
Acquisition, free and clear of all Liens, except Permitted Liens, including,
without limitation, with respect to the acquisition of shares or other equity
interests, free of any restrictions on transfer other than restrictions
applicable to the sale of securities under federal and state securities laws and
regulations

 

 23 

 

 

generally or, with respect to the acquisition of any Foreign Subsidiary,
restrictions applicable to the sale of securities under applicable laws or
regulations of the applicable foreign jurisdiction;

 

(c)        the Administrative Agent shall have received not less than five (5)
Business Days (or such later date as may be agreed upon by the Administrative
Agent) preceding the closing of such Permitted Acquisition, the documentation
governing the proposed acquisition, including, without limitation, the purchase
agreement with respect thereto, together with such other additional
documentation or information with respect to the proposed acquisition as the
Lenders may reasonably require;

 

(d)        no Default or Event of Default shall have occurred and be continuing
immediately prior to or would occur after giving effect to the acquisition on a
pro forma basis;

 

(e)        the Administrative Agent and the Lenders shall have received not less
than three (3) Business Days (or such later date as may be agreed upon by the
Administrative Agent) preceding the closing of such Permitted Acquisition,
projections and pro forma financial statements showing that, after giving effect
to such acquisition, no Default or Event of Default shall have occurred;

 

(f)        the acquisition has either (i) been approved by the Board of
Directors or other governing body of the Person which is the subject of the
acquisition or (ii) been recommended for approval by the Board of Directors or
other governing body of such Person to the shareholders or other members of such
Person and subsequently approved by the shareholders or such members if
shareholder or such member approval is required under applicable law or the
by-laws, certificate of incorporation or other governing instruments of such
Person; and

 

(g)        (i) at the time of the making of such acquisition and immediately
after giving effect (including pro forma effect) thereto, (1) the Loan Parties
will be in compliance with the financial condition covenants of Section 6.12
hereof upon completion of such acquisition and (2) the Total Net Leverage Ratio
is less than or equal to a ratio equal to (x) the numerator of the maximum Total
Net Leverage Ratio permitted under Section 6.12(a) at such time minus 0.25 to
(y) 1.00 and (3) the Senior Secured Net Leverage Ratio is less than or equal to
a ratio equal to (x) the numerator of the maximum Senior Secured Net Leverage
Ratio permitted under Section 6.12(b) at such time minus 0.25 to (y) 1.00, and
(ii) prior to the closing of any such acquisition, the Borrower shall have
delivered evidence to the Administrative Agent in respect of all the
requirements set forth in this clause (g).

 

Notwithstanding the foregoing, in connection with any Limited Conditionality
Acquisition, at the Borrower’s election (x) the requirements set forth in clause
(d) may be modified to require no Default or Event of Default existing
immediately at the time of execution of the definitive agreement for such
Limited Conditionality Acquisition and no Event of Default under clause (a), (f)
or (g) of Article VII existing immediately prior to or after giving effect to
such Permitted Acquisition and (y) compliance with the financial covenant
required under clause (g) above may be determined only at the time of the
execution of the definitive agreement for such Limited Conditionality
Acquisition.

 

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the

 

 24 

 

 

Borrower) (whether such warrant is settled in shares, cash or a combination
thereof) entered into by the Borrower in connection with the issuance of
Permitted Convertible Notes (such transaction, a “Warrant Transaction”);
provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be such as are customary for Swap Agreements of such type (as
determined by the board of directors of the Borrower, or a committee thereof, in
good faith), (ii) the purchase price for such Bond Hedge Transaction, less the
proceeds received by the Borrower from the sale of any related Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
issuance of the related Permitted Convertible Notes and (iii) in the case of
clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with GAAP.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder is permitted
under clause (q) of Section 6.02 and the terms, conditions and covenants of such
Indebtedness shall be such as are customary for convertible indebtedness of such
type (as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).

 

“Permitted Liens” shall mean the Liens specified in Section 6.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pilot Mortgage” has the meaning set forth in the definition of the term “IDA
Transaction”.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement (including any and all supplements thereto), dated as of the date
hereof, among the Borrower, certain Subsidiaries of the Borrower listed on the
signature pages thereto, and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document) or any other Person
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Pledge Subsidiary” means (a) each Domestic Subsidiary and (b) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

 

“Prepayment Event” means:

 

(a)        any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) dispositions described in (and permitted by) Section
6.04(a), (b), (c) and (d) and (ii) dispositions described in (and permitted by)
Section 6.04(e) in an amount not to exceed $5,000,000 during any fiscal year of
the Borrower;

 

 25 

 

 

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with a fair value immediately prior to
such event equal to or greater than $5,000,000; or

 

(c)        the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.02 or permitted by the
Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
offices in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Refinancing Convertible Notes” has the meaning assigned to such term in Section
6.14.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Reportable Event” is as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
thirty (30) day notice requirement is waived).

 

“Required Lenders” means, at any time, at least two (2) Lenders (other than
Defaulting Lenders) having Credit Exposure and unused Commitments representing
greater than 50% of the sum of the Aggregate Credit Exposure and unused
Commitments at such time.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any

 

 26 

 

 

arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Restricted Payment” has the meaning assigned to such term in Section 6.14.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.23 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Revolving Commitment pursuant to the terms hereof, as applicable. The aggregate
amount of the Lenders’ Revolving Commitments as of the Effective Date is
$225,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.23(a).

 

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Loan Maturity Date” means December 21, 2021; provided that if any of
the 2015 Convertible Notes remain outstanding on the date that is 91 days prior
to the 2015 Convertible Maturity Date, then the Revolving Loan Maturity Date
shall mean the date that is 91 days prior to the 2015 Convertible Maturity Date,
if earlier.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a Person shall sell or transfer any property or asset, real or personal,
used or useful in its business and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (as of the date of this Agreement, only
Crimea, Cuba, Iran, North Korea, Sudan and Syria are Sanctioned Countries).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person.

 

 27 

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations; provided, however, that
the definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each Banking Services Provider, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
Swap Agreement Provider, to the extent the obligations thereunder constitute
Secured Obligations, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (g) the successors and
assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means that certain Second Amended and Restated Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other security
agreement entered into, after the date of this Agreement by any other Loan Party
(as required by this Agreement or any other Loan Document) or any other Person
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Seller Subordination Agreement” means that certain Seller Subordination
Agreement, dated as of the date hereof, among the Loan Parties, the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and those certain subordinated creditors party thereto, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Senior Secured Net Leverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

 

“Solvent” means, with respect to any Person as of the date of determination,
thereof that such Person has a reasonable basis to believe that (a) the amount
of the “present fair saleable value” of the assets of such Person will, as of
such date, exceed the amount of all “liabilities of such Person, contingent or
otherwise,” as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the probable liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For such purposes, any
contingent liability is valued at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Accounts” means trust accounts, payroll accounts and escrow accounts
of the Loan Parties.

 

 28 

 

 

“Specified Representations” means the representations and warranties contained
in Sections 3.01, 3.02 (other than clauses (b)(i), (b)(iii) and (c) thereof),
3.03(b), 3.09, 3.10, 3.13, 3.14 (subject to the proviso at the end of Section
4.01(l)) and 3.21.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

 

“Statement” has the meaning assigned to such term in Section 2.18(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations,
including, without limitation, the Deferred Payment Amount.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Provider” means any Person that, (a) at the time it enters into
a Swap Agreement with a Loan Party or any Subsidiary permitted under Article VI,
is a Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate
of the Administrative Agent or (b) at the time it (or its

 

 29 

 

 

Affiliate) becomes a Lender or the Administrative Agent (including on the
Effective Date), is a party to a Swap Agreement with the Borrower or any
Subsidiary, in each case in its capacity as a party to such Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Swap Agreement Provider, and (b) any
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with a Lender or an Affiliate of a
Lender. Notwithstanding the foregoing, Permitted Call Spread Swap Agreements
shall not constitute Swap Agreement Obligations.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder. Any consent required of the Administrative Agent or any Issuing
Bank shall be deemed to be required of the Swingline Lender and any consent
given by Wells Fargo in its capacity as Administrative Agent or an Issuing Bank
shall be deemed given by Wells Fargo in its capacity as Swingline Lender as
well.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Target” means, collectively, Cedar Pharma LLC (f/k/a Citron Pharma LLC), a New
Jersey limited liability company and Aster Pharma LLC (f/k/a Lucid Pharma LLC),
a New Jersey limited liability company.

 

“Target Material Adverse Effect” means, with respect to Sellers, Members or the
Business, any event, state of facts, occurrence, non-occurrence, circumstance,
development or change, individually or in combination with any other event,
state of facts, occurrence, non-occurrence, circumstance, development or change,
that (a) has had or would reasonably be expected to have a materially adverse
effect on the business, operations, prospects, assets, liabilities, results of
operations or condition (financial or otherwise) of the Business or, as
applicable, Members or Sellers, taken as a whole, (b) prevents, materially
delays or materially impairs, or would reasonably be expected to prevent,
materially delay or materially impair, the consummation of the transactions
contemplated by the Citron Purchase Agreement (as defined below) and the
Ancillary Agreements, or (c) arises from, is in connection with or relates in
any way to a Specified Event, other than, with respect to clauses (a) and (b),
events, states of fact, occurrences, non-occurrences, circumstances,
developments or changes to the extent resulting from any of the following: (i)
any change or effect that is generally applicable in the economy of any country
in which the Business has substantial operations; (ii) any change in political
or economic conditions or capital or financial markets generally, including
interest or exchange rates; (iii) after the date hereof, any change in GAAP or
applicable Law, or the enforcement or interpretation thereof; (iv) any
condition, including political condition or development, change or effect that
arises out of or is attributable to the commencement, occurrence, continuation,
escalation, worsening, intensification or reduction or cessation of any war
(whether or not declared), sabotage, hostilities, act of terrorism, or military
or police action; (v) the announcement or the pendency or anticipated
consummation of the transactions contemplated by the Citron Purchase Agreement
or any Ancillary Agreement, including any such change relating to the identity
of, or facts and circumstances relating to, Parent or Purchasers; (vi) any
change or effect that

 

 30 

 

 

arises out of or is attributable to an earthquake, hurricane or other natural
disaster, epidemic or other outbreak of disease; (vii) any change or effect that
relates to any failure by a Seller to meet internal projections or forecasts for
any period (including with respect to the Business); (viii) any action taken or
not taken by a Seller or Member at Parent’s or Purchasers’ written direction
(with the written consent of the Financing Sources) or the failure of a Seller
or Member to take any action that is specifically prohibited by the terms of the
Citron Purchase Agreement to the extent Parent (with the written consent of the
Financing Sources) fails to give its consent thereto after a written request
therefor pursuant to Section 7.2 of the Citron Purchase Agreement; provided,
however, that any event, state of facts, occurrence, non-occurrence,
circumstance, development or change set forth in the foregoing clauses (i),
(ii), (iii), (iv) and (vi) shall be taken into account in determining whether a
“Target Material Adverse Effect” has occurred, or would reasonably be expected
to occur, if such event, state of facts, occurrence, non-occurrence,
circumstance, development or change, individually or in the aggregate, has a
disproportionate effect on the business, operations, prospects, assets,
liabilities, results of operations or condition (financial or otherwise) of the
Business or Members or Sellers, as applicable, taken as a whole, relative to
other Persons engaged in the same industries in which the Business operates.
Defined terms used in this definition of “Target Material Adverse Effect”
without definition shall have the meanings ascribed thereto in the Citron
Purchase Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Commitment” means (a) as to any Term Lender, the aggregate commitment of
such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the most
recent Assignment and Assumption or other documentation contemplated hereby
executed by such Term Lender, as such commitment may be (i) increased from time
to time pursuant to Section 2.23 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and (b) as
to all Term Lenders, the aggregate commitment of all Term Lenders to make Term
Loans. The aggregate amount of the Term Lenders’ Term Commitments as of the
Effective Date is $150,000,000. After advancing a Term Loan, each reference to a
Term Lender’s Term Commitment shall refer to that Term Lender’s Applicable
Percentage of such Term Loans.

 

“Term Lender” means a Lender having a Term Commitment or an outstanding Term
Loan.

 

“Term Loan” means the Initial Term Loans and, if applicable, any Incremental
Term Loan.

 

“Term Loan Maturity Date” means December 21, 2021; provided that if any of the
2015 Convertible Notes remain outstanding on the date that is 91 days prior to
2015 Convertible Maturity Date, then the Term Loan Maturity Date shall mean the
date that is 91 days prior to the maturity date of the 2015 Convertible Maturity
Date, if earlier.

 

“Total Net Leverage Ratio” has the meaning assigned to such term in Section
6.12(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof (including the consummation
of the Citron Acquisition) and the issuance of Letters of Credit hereunder.

 

“Trigger Acquisition” has the meaning assigned to such term in Section 6.12(a).

 

 31 

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unfinanced Capital Expenditures” means all Capital Expenditures, other than
Capital Expenditures to the extent financed with proceeds of Indebtedness (other
than Revolving Loans) permitted to be incurred hereunder or from the issuance of
Equity Interests by the Borrower.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

 32 

 

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) with respect to capital leases, the amounts of Capital Lease
Obligations, any lease that was classified or accounted for as an operating
lease as of (and any similar lease entered into after) the Effective Date in
accordance with GAAP shall be classified or accounted for as an operating lease
and not a capital lease, even though, as a result of a change in GAAP or the
Borrower’s implementation of Financial Accounting Standards Board Accounting

 

 33 

 

 

Standards Codification 840, such lease would be classified and accounted for as
a capital lease under GAAP. For the avoidance of doubt, and without limitation
of the foregoing, Permitted Convertible Notes shall at all times be valued at
the full stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.

 

SECTION 1.05. Pro Forma Calculations. All pro forma computations required to be
made hereunder giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.03(a) or 5.03(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.03(a)), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act; provided that such pro forma
computations need not include adjustments for purchase accounting to the extent
such purchase accounting adjustments have not already been calculated in
connection with the relevant transaction. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.06. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01 (unless waived in accordance with the terms
and provisions of this Agreement), the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation or termination of the
Secured Obligations. All “Revolving Loans” made and “Secured Obligations”
incurred under the Existing Credit Agreement which are outstanding on the
Effective Date shall continue as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Effective Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) all obligations constituting
“Secured Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Secured Obligations under
this Agreement and the other Loan Documents, (d) the Administrative Agent shall
administer such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Credit Exposure and outstanding
Loans hereunder reflect such Lender’s Applicable Percentage of the outstanding
aggregate Credit Exposures on the Effective Date, (e) the Borrower hereby agrees
to compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurodollar Loans
(including the “Eurodollar Loans” under the Existing Credit Agreement) and such
reallocation described above, in each case on the terms and in the manner set
forth in Section 2.16 hereof and (f) the fee letter, dated October 27, 2015,
between JPMorgan Chase Bank,

 

 34 

 

 

N.A. and the Borrower shall be deemed terminated and of no further force and
effect. Certain lenders under the Existing Credit Agreement will not be party to
this Agreement (the “Departing Lenders”). On the Effective Date, the loans and
commitments of each Departing Lender will be paid in full and terminated on a
non-pro rata basis and each of the parties hereto hereby consents to such
prepayment and termination.

 

SECTION 1.07. Status of Obligations. The Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments.

 

(a)        Prior to the Effective Date, certain “Revolving Loans” were made to
the Borrower under the Existing Credit Agreement which remain outstanding as of
the date of this Agreement (such outstanding loans being hereinafter referred to
as the “Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Effective Date
but subject to the reallocation and other transactions described in Section
1.06, the Existing Loans shall be reevidenced as Loans under this Agreement and
the terms of the Existing Loans shall be restated in their entirety and shall be
evidenced by this Agreement.

 

(b)        Subject to the terms and conditions set forth herein, each Revolving
Lender severally (and not jointly) agrees to make Revolving Loans in dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans; provided that the aggregate
principal amount of Revolving Loans and Swingline Loans outstanding on the
Effective Date (after giving effect to any Revolving Borrowing made on the
Effective Date) shall not exceed $125,000,000.

 

(c)        Subject to the terms and conditions set forth herein, each Term
Lender severally (and not jointly) agrees to make an Initial Term Loan in
dollars to the Borrower, on the Effective Date, in a principal amount not to
exceed such Term Lender’s Term Commitment. Amounts prepaid or repaid in respect
of the Initial Term Loan may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings.

 

(a)        Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure

 

 35 

 

 

to make Loans as required. Any Swingline Loan shall be made in accordance with
the procedures set forth in Section 2.05. The Term Loans shall amortize as set
forth in Section 2.10.

 

(b)        Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,500,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $250,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.

 

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)          the Class of Borrowing, the aggregate amount of the requested
Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing; and

 

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.

 

 36 

 

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. [Intentionally Omitted].

 

SECTION 2.05. Swingline Loans.

 

(a)        Subject to the terms and conditions set forth herein, the Swingline
Lender may in its sole discretion make Swingline Loans to the Borrower, from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (ii) the Aggregate
Revolving Exposure exceeding the aggregate Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans. To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by fax), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the Funding
Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank, and in the case of repayment of another
Loan or fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.

 

(b)        The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on

 

 37 

 

 

behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit.

 

(a)        General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the relevant
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.06 (collectively, the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date by the
relevant Issuing Bank for all purposes of the Loan Documents. Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three (3) Business Days) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $15,000,000, (ii) the

 

 38 

 

 

Standby LC Exposure shall not exceed $5,000,000 and (iii) the Aggregate
Revolving Exposure shall not exceed the aggregate Revolving Commitments.

 

(c)        Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Loan
Maturity Date. Any Letter of Credit with a one-year tenor may contain customary
automatic renewal provisions agreed upon by the Borrower and the relevant
Issuing Bank that provide for the automatic renewal thereof for additional
one-year periods so long as the final expiry date of such Letter of Credit
occurs on or prior to the date that is five (5) Business Days prior to the
Revolving Loan Maturity Date, subject to a right on the part of the relevant
Issuing Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.

 

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, the relevant Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the relevant Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)        Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives notice of such LC Disbursement, if such notice is
received prior to 9:00 a.m., New York City time, on the day of receipt, or (ii)
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is received after
9:00 a.m., New York City time, on the day of receipt; provided that, if such LC
Disbursement is greater than or equal to $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof, and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of

 

 39 

 

 

any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse the relevant Issuing Bank, then to such Lenders and the relevant
Issuing Bank, as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the relevant Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)        Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the relevant Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Revolving Lenders or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)        Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)        Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is

 

 40 

 

 

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans and such interest shall be due and payable on
the date when such reimbursement is due; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

 

(i)        Replacement of any Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)        Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) or (g) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b) or 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account and all moneys or other assets on deposit therein or credited
thereto. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within

 

 41 

 

 

three (3) Business Days after all such Events of Default have been cured or
waived as confirmed in writing by the Administrative Agent.

 

(k)        LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

(l)        Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any amount required to be reimbursed to such Issuing Bank on such day, the date
of such failure and the amount and currency of such payment in respect of
Letters of Credit and (v) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.

 

SECTION 2.07. Funding of Borrowings.

 

(a)        Each Lender shall make each Loan to be made by such Lender hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that the Initial Term
Loan shall be made as provided in Sections 2.01(c) and 2.02(b) and Swingline
Loans shall be made as provided in Section 2.05. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 1:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds

 

 42 

 

 

Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections.

 

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

 43 

 

 

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments.

 

(a)        Unless previously terminated, (i) the Term Commitments with respect
to the Initial Term Loan shall terminate at 3:00 p.m., New York City time, on
the Effective Date and (ii) all the Revolving Commitments shall terminate on the
Revolving Loan Maturity Date.

 

(b)        The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the relevant
Issuing Banks) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees and (iv) the payment in
full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.

 

(c)        The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
aggregate Revolving Commitments.

 

(d)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments.

 

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

 

(a)        The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Loan Maturity Date, and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Loan Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2)

 

 44 

 

 

Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

(b)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender holding the Initial
Term Loan on each date set forth below the aggregate principal amount set forth
opposite such date (as adjusted from time to time pursuant to Section 2.11(e) or
2.18(b)):

 

 

Date

Amount

 

March 31, 2017 $3,750,000 June 30, 2017 $3,750,000 September 30, 2017 $3,750,000
December 31, 2017 $3,750,000 March 31, 2018 $3,750,000 June 30, 2018 $3,750,000
September 30, 2018 $3,750,000 December 31, 2018 $3,750,000 March 31, 2019
$3,750,000 June 30, 2019 $3,750,000 September 30, 2019 $3,750,000 December 31,
2019 $3,750,000 March 31, 2020 $3,750,000 June 30, 2020 $3,750,000 September 30,
2020 $3,750,000 December 31, 2020 $3,750,000 March 31, 2021 $3,750,000 June 30,
2021 $3,750,000 September 30, 2021 $3,750,000

 

To the extent not previously paid, all unpaid amounts of the Initial Term Loan
shall be paid in full in cash by the Borrower on the Term Loan Maturity Date.

 

(c)        The Borrower shall repay the aggregate outstanding principal amount
of each Incremental Term Loan (if any) as determined pursuant to, and in
accordance with, Section 2.23.

 

(d)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(e)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, if any, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

 45 

 

 

(f)        The entries made in the accounts maintained pursuant to paragraph (d)
or (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the Obligations.

 

(g)        Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit H-1 or H-2, as applicable. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.11. Prepayment of Loans.

 

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (e) of this Section and, if applicable, payment of any
break funding expenses under Section 2.16.

 

(b)        In the event and on such occasion that the Aggregate Revolving
Exposure exceeds the aggregate Revolving Commitments, the Borrower shall prepay
the Revolving Loans, and/or LC Exposure and/or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in the LC Collateral Account
in an aggregate amount equal to such excess, in accordance with Section
2.06(j)).

 

(c)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Term Loans as set forth in Section
2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that, in the case of any event that qualifies as a “Prepayment Event”
pursuant to clause (a) or (b) of the definition of the term “Prepayment Event”,
if the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 360 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other assets (excluding inventory) to be
used in the business of the Loan Parties, and certifying that no Event of
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate, provided that to the extent of any such Net Proceeds that have not
been so applied by the end of such 360 day period (or committed to be applied by
the end of such 360 day period and applied within 90 days after the end of such
360 day period), a prepayment shall be required at such time in an amount equal
to such Net Proceeds that have not been so applied.

 

(d)        All prepayments of Term Loans or Incremental Term Loans made pursuant
to Sections 2.11(a) and 2.11(c) shall be allocated pro rata to all outstanding
Term Loans and shall be applied to reduce any remaining scheduled amortization
payments on such Term Loans on a pro rata basis.

 

(e)        The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by fax) of any prepayment under this Section: (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day

 

 46 

 

 

before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing or Term
Loan shall be in minimum amounts of at least $1,000,000 and multiples $1,000,000
in excess thereof (or, if less, the outstanding principal balance of such
Revolving Borrowing or Term Loan, as applicable), except as necessary to apply
fully the required amount of a mandatory prepayment. Each prepayment of a
Revolving Loan shall be applied ratably to the Revolving Loans. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.

 

SECTION 2.12. Fees.

 

(a)        The Borrower agrees to pay to the Administrative Agent a commitment
fee for the account of each Revolving Lender, which shall accrue at the
Applicable Rate on the daily amount of the undrawn portion of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate; it being understood that the LC Exposure of a Lender shall be
included in the drawn portion of the Revolving Commitment of such Lender for
purposes of calculating the commitment fee. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). It is understood and agreed that any Lender’s Swingline Exposure
shall not be deemed to be a component of the Aggregate Revolving Exposure for
purposes of calculating the commitment fee.

 

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the relevant Issuing Bank for
its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

 47 

 

 

(c)        The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)        The Borrower agrees to pay the Lead Arrangers all fees payable in the
amounts and at the times required pursuant to the terms of the Joint Fee Letter.

 

(e)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a)        The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)        Notwithstanding the foregoing, during the occurrence and continuance
of an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans shall bear interest at 2% plus
the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

 

(d)        Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at all times when the Alternative Base Rate is based upon the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)        the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining

 

 48 

 

 

(including, without limitation, by means of an Interpolated Rate) the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, such Issuing Bank or other Recipient (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, applicable Issuing Bank or other Recipient under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender, such Issuing Bank or other Recipient then reasonably determines to
be relevant).

 

(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding

 

 49 

 

 

company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender, such Issuing Bank or other Recipient
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender, the applicable Issuing Bank or other Recipient under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as such Lender, such Issuing Bank or other Recipient then
reasonably determines to be relevant).

 

(c)        A certificate of a Lender or a Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or a Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be

 

 50 

 

 

conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17. Taxes.

 

(a)        Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)        Payment of Other Taxes by Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment, or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)        Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan

 

 51 

 

 

Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f)         Status of Lenders.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

 

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)        in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

 52 

 

 

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or successor form); or

 

(4)        to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 53 

 

 

(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)        Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)        Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.

 

(j)        Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

 

(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices set forth in Section
9.01(a)(ii), except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

 54 

 

 

(b)        Any proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrower), or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent,
the Swingline Lender and the Issuing Banks from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ratably, fifth, to pay an amount
to the Administrative Agent equal to one hundred five percent (105%) of the
aggregate LC Exposure, to be held as cash collateral for such Obligations,
sixth, to the payment of any amounts owing in respect of Banking Services
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and seventh, to the payment of
any other Secured Obligation due to the Administrative Agent or any Secured
Party from the Borrower or any other Loan Party or Subsidiary. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (i) on the expiration date of the Interest Period applicable
thereto, or (ii) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

Notwithstanding the foregoing, Secured Obligations (other than those owing to
Wells Fargo) arising under Banking Services Obligations or Swap Agreement
Obligations shall be excluded from the application described above and paid in
clause seventh if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may have reasonably requested from the applicable provider of such Banking
Services or Swap Agreements.

 

(c)        At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder, whether made following a
request by the Borrower pursuant to Section 2.03 or 2.05 or a deemed request as
provided in this Section or may be deducted from any deposit account of the
Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans), and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

 

(d)        If, except as otherwise expressly provided herein, any Lender shall,
by exercising any right of set off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements or Swingline Loans resulting in such Lender

 

 55 

 

 

receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the relevant Issuing Banks, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the relevant Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(f)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.

 

(g)        The Administrative Agent may from time to time provide the Borrower
with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”). The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrower’s convenience. Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrower pays the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrower
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past

 

 56 

 

 

due amounts) shall not constitute a waiver of the Administrative Agent’s or the
Lenders’ right to receive payment in full at another time.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)        If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender) pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)        fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)        such Defaulting Lender shall not have the right to vote on any issue
on which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure and, if applicable,
Term Commitment and Term Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder or under any other Loan Document; provided that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an

 

 57 

 

 

amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

 

(c)        if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)         all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of each Issuing
Bank only, the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)        if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the relevant Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)        so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the relevant Issuing Bank
shall not be required to issue, amend, renew, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

 58 

 

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.

 

SECTION 2.22. Banking Services and Swap Agreements. Each Lender (other than
Wells Fargo) or Affiliate thereof providing Banking Services for, or having Swap
Agreements with, any Loan Party or any Subsidiary or Affiliate of a Loan Party
shall deliver to the Administrative Agent, promptly after entering into such
Banking Services or Swap Agreements, written notice setting forth the aggregate
amount of all Banking Services Obligations and Swap Agreement Obligations of
such Loan Party or Subsidiary or Affiliate thereof to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent (or, with respect
to Banking Services Obligations and/or Swap Obligation provided by Wells Fargo
or an Affiliate thereof, the most recent information available to the
Administrative Agent) shall be used in determining which tier of the waterfall,
contained in Section 2.18(b), in which such Banking Services Obligations and/or
Swap Agreement Obligations will be placed.

 

SECTION 2.23. Expansion Option.

 

(a)        The Borrower may from time to time elect, with the consent of the
Administrative Agent, to (i) enter into one or more tranches of term loans (each
an “Incremental Term Loan”) in minimum increments of $20,000,000 (or such lesser
amount as reasonably agreed to by the Borrower and Administrative Agent) or (ii)
to increase the Revolving Commitments in minimum

 

 59 

 

 

increments of $20,000,000 (or such lesser amount as reasonably agreed to by the
Borrower and Administrative Agent) (each a “Revolving Commitment Increase,” and
collectively with each Incremental Term Loan, the “Incremental Facilities”) so
long as, after giving effect thereto, the aggregate amount of principal amount
for all such Incremental Facilities entered into after the Effective Date does
not exceed $100,000,000.

 

(b)        The Borrower may arrange for any such Incremental Facility to be
provided by one or more Lenders (each Lender so agreeing to participate in such
Incremental Facility, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to participate in such
Incremental Facilities in their sole discretion; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent and, in the case of any Revolving Commitment Increase, each
Issuing Bank and Swingline Lender, and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit E hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit F hereto. No consent of any Lender (other
than the Lenders participating in the applicable Incremental Facility, and in
respect of each Revolving Commitment Increase, each Issuing Bank and Swingline
Lender) shall be required for any Incremental Facility pursuant to this Section
2.23.

 

(c)        Incremental Facilities created pursuant to this Section 2.23 shall
become effective on the date agreed by the Borrower, the Administrative Agent
and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no Incremental Facility shall become effective under this paragraph
unless:

 

(i)         on the proposed date of the effectiveness of such Incremental
Facility, (A) the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower and (B) the Borrower shall have
delivered a compliance certificate signed by a Financial Officer of the Borrower
demonstrating compliance (on a pro forma basis and assuming that the Revolving
Commitment, after giving effect to any Revolving Commitment Increase, is fully
drawn) with (1) a Senior Secured Net Leverage Ratio not greater than 0.25x less
than the Senior Secured Net Leverage Ratio required pursuant to Section 6.12(b)
and (2) the financial covenants contained in Sections 6.12(a) and (c); provided
that to the extent the proceeds of such Incremental Term Loan are to be applied
to finance a Limited Conditionality Acquisition, the condition in this clause
(i), if agreed by the lenders providing such Incremental Term Loan, shall be
modified (x) to require no Default or Event of Default existing immediately at
the time of execution of the definitive agreement for such Limited
Conditionality Acquisition and no Event of Default under clause (a), (f) or (g)
of Article VII existing immediately prior to or after giving effect to the
incurrence of such Incremental Facility, (y) to reflect customary “SunGard” or
other customary applicable “certain funds” conditionality provisions and (z) to
require compliance with the financial covenant required under clause (B) above
only at the time of the execution of the definitive agreement for such Limited
Conditionality Acquisition; and

 

(ii)        the Administrative Agent shall have received documents and opinions
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such increase.

 

 60 

 

 

(d)        Each Revolving Commitment Increase shall be on the same terms
(including, without limitation, interest rate and commitment fees) as the
Revolving Loans; provided that in the event that the Applicable Rate or
commitment fees for any Revolving Commitment Increase (as determined by the
Borrower and the Administrative Agent) are higher than the Applicable Rate or
commitment fees for the Revolving Commitments (as determined by the Borrower and
the Administrative Agent), then the Applicable Rate or commitment fees for the
Revolving Commitments shall be increased to the extent necessary so that such
Applicable Rate or commitment fees, as applicable, are equal to the Applicable
Rate or commitment fees, as applicable, for such Revolving Commitment Increase.

 

(e)        The Incremental Term Loans (i) shall rank pari passu in right of
payment with the Revolving Loans and the Initial Term Loans and shall be secured
by the same Collateral, (ii) shall not mature earlier than the latest maturity
of any Class of Term Loans and shall not have a Weighted Average Life to
Maturity that is shorter than the remaining Weighted Average Life to Maturity of
the Term Loans, (iii) shall have interest rate margins and (subject to clause
(ii) above) an amortization schedule as determined by the Borrower and the
lenders providing such Incremental Term Loan, (iv) shall have the same
Guarantees from the Guarantors, and (v) shall otherwise be on terms and subject
to documentation, to the extent not consistent with the terms and documentation
for the Term Loans, that are reasonably satisfactory to the Required Lenders and
the Borrower; provided that the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the latest maturity of any Class of
Term Loans may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
latest maturity of any Class of Term Loans, which shall, in each case, be
reasonably satisfactory to the lenders providing such Incremental Term Loan and
the Borrower.

 

(f)        Incremental Facilities may be made hereunder pursuant to an amendment
or restatement (an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating Incremental Facility, each Augmenting Lender participating
in such tranche, if any, and the Administrative Agent and, if applicable, the
Swingline Lender and the Issuing Bank. The Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.23.

 

(g)        Nothing contained in this Section 2.23 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to provide an
Incremental Facility at any time.

 

(h)        On the effective date of any Revolving Commitment Increase, (i) each
relevant Increasing Lender and/or Augmenting Lender, as the case may be, shall
make available to the Administrative Agent such amounts in immediately available
funds in dollars as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan and shall be subject to indemnification
by the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.

 

 61 

 

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):

 

SECTION 3.01. Organization; Powers. Each Loan Party and each Material Subsidiary
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, (b) has the power and
authority to own its properties and to carry on its business as now being
conducted, (c) is duly qualified to do business in every jurisdiction wherein
the conduct of its business or the ownership of its properties are such as to
require such qualification except those jurisdictions in which the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect,
and (d) has the power to execute, deliver and perform each of the Loan Documents
to which it is a party.

 

SECTION 3.02. Authorization; Enforceable Obligations. The execution, delivery
and performance by each Loan Party of this Agreement, and the other Loan
Documents to which it is a party and the borrowings and the other extensions of
credit to the Borrower hereunder, (a) have been duly authorized by all requisite
corporate or limited liability company action, (b) will not violate (i) any
provision of law applicable to any Loan Party, any rule or regulation of any
Governmental Authority applicable to any Loan Party or (ii) the certificate of
incorporation, by-laws, or other organizational documents, as applicable, of any
Loan Party or (iii) any order of any court or other Governmental Authority
binding on any Loan Party or any indenture, agreement or other instrument to
which any Loan Party is a party, or by which any Loan Party or any of their
respective properties are bound, and (c) will not be in conflict with, result in
a breach of or constitute (with due notice and/or lapse of time) a default
under, any such indenture, agreement or other instrument, or result in the
creation or imposition of any Lien, of any nature whatsoever upon any of the
property or assets of any Loan Party other than as contemplated by this
Agreement or the other Loan Documents. This Agreement and each other Loan
Document to which each Loan Party is a party constitutes a legal, valid and
binding obligation of such Loan Party enforceable, as the case may be, against
such Loan Party in accordance with its terms except to the extent that
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03. Financial Condition; Solvency.

 

(a)        The Loan Parties have heretofore furnished to the Administrative
Agent and each Lender the audited consolidated balance sheet of the Borrower and
its Subsidiaries and the related audited consolidated statements of income,
retained earnings and cash flow of the Borrower and its Subsidiaries audited by
BDO Seidman LLP, independent certified public accountants, for the fiscal year
ended June 30, 2016. Such financial statements were prepared in conformity with
GAAP, applied on a consistent basis, and fairly present the financial condition
and results of operations of the Borrower and its Subsidiaries as of the date of
such financial statements and for the periods to which they relate and, since
June 30, 2015, no event or condition has occurred which could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, other than
obligations and liabilities arising in the ordinary course of business, since
June 30, 2016, there are no material obligations or liabilities contingent or
otherwise, of the Borrower or its Subsidiaries which are not reflected or
disclosed on such audited statements (other than obligations of the Borrower and
any of its Subsidiaries incurred in the ordinary course of business (which shall
be deemed to exclude acquisitions by the Borrower or any of its

 

 62 

 

 

Subsidiaries of the business or assets (including without limitation stock or
membership units) of any Person).

 

(b)        Each of the Borrower and its Subsidiaries on a consolidated basis is
Solvent and immediately after giving effect to each Loan and each other
extension of credit contemplated by this Agreement will be Solvent.

 

SECTION 3.04. Taxes. All assessed deficiencies resulting from IRS examinations
of the federal income tax returns of the Borrower or any of its Subsidiaries
have been discharged or reserved against in accordance with GAAP. Each Loan
Party has filed or caused to be filed all federal and material state and local
tax returns which are required to be filed and has paid or has caused to be paid
all taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due, except taxes which are being contested
in good faith and which are reserved against in accordance with GAAP.

 

SECTION 3.05. Title to Properties; Intellectual Property.

 

(a)        The Borrower and each of its Subsidiaries has good title to their
respective properties and assets, except for such properties and assets as have
been disposed of in accordance with Sections 6.04 or 6.05. Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free and clear of
all Liens other than Permitted Liens. Schedule 3.05(a) lists, as of the date of
this Agreement, all real property owned by any Loan Party, including the
estimated fair market value thereof.

 

(b)        Each Loan Party and each Subsidiary owns, or is licensed to use, all
Intellectual Property necessary to its business as currently conducted, a
correct and complete list of the owned Intellectual Property (described in
clause (i) of such definition), as of the date of this Agreement, is set forth
on Schedule 3.05(b). Such Intellectual Property is valid, subsisting, unexpired
(where registered) and enforceable and has not been abandoned or adjudged
invalid or unenforceable. There are no assertions or claims challenging the
validity of any of the foregoing, and the business of each Loan Party and each
Subsidiary as now conducted does not, to the Knowledge of these Parties,
infringe in any material respect the rights of any other Person.

 

SECTION 3.06. Litigation. Except as set forth on Schedule 3.06 hereto, there are
no actions, suits or proceedings (whether or not purportedly on behalf of the
Borrower or any of its Subsidiaries) pending or, to the knowledge of each Loan
Party, threatened against the Borrower or any of its Subsidiaries at law or in
equity or before or by any Governmental Authority, which involve any of the
transactions contemplated herein or which, if adversely determined against the
Borrower or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and (b) neither the Borrower nor any of its
Subsidiaries is in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any Governmental Authority which default could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened. Except for violations that could
not reasonably be expected to have a Material Adverse Effect, the hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters.
Except as could not reasonably be expected to have a Material Adverse Effect,
all payments due from any Loan Party or any Subsidiary, or for which any claim
may be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare

 

 63 

 

 

insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party or such Subsidiary.

 

SECTION 3.08. Compliance with ERISA. Except as could not reasonably be expected
to have a Material Adverse Effect: (i) each Plan is in compliance with ERISA;
(ii) no Multiemployer Plan is insolvent or in reorganization; (iii) no Plan has
failed to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA); (iv) neither the Borrower, any of its
Subsidiaries, nor any ERISA Affiliate has incurred any material liability to or
on account of a Plan or Multiemployer Plan pursuant to Section 515, 4062, 4063,
4064, 4201 or 4204 of ERISA or expects to incur any liability under any of the
foregoing sections on account of the prior termination of participation in, or
contributions to, any such Plan or Multiemployer Plan; (v) no proceedings have
been instituted to terminate any Plan; and (vi) no lien imposed under the Code
or ERISA on the assets of the Borrower, any of its Subsidiaries or any of its
ERISA Affiliates exists or is likely to arise on account of any Plan.

 

SECTION 3.09. Federal Reserve Regulations; Use of Proceeds.

 

(a)        Neither the Borrower nor any of its Subsidiaries is engaged
principally in, nor has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board, as amended from time to time).

 

(b)        No part of the proceeds of any Loan and no other extension of credit
hereunder will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or to carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund indebtedness originally incurred for such purposes, or (ii) for any
purpose which violates or is inconsistent with the provisions of Regulation T,
U, or X.

 

SECTION 3.10. Approval. No registration with or consent or approval of, or other
action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Loan Parties, or with the execution and delivery of other Loan Documents to
which it is a party or with respect to the Loan Parties, the Borrowings and each
other extension of credit hereunder, other than (a) registration, consents and
approvals received prior to the date hereof and disclosed to the Lenders and
which are in full force and effect and (b) filings to be made in connection with
the Liens contemplated by this Agreement or the Loan Documents.

 

SECTION 3.11. Subsidiaries. Attached hereto on Schedule 3.11 is the correct and
complete list of each of the Borrower’s Subsidiaries as of the Effective Date
identifying as to each such Subsidiary its name, the jurisdiction of
incorporation or formation, each member or shareholder or other owner of an
interest in such Subsidiary, the number of outstanding shares or other ownership
interest owned by each such shareholder, member or other owner, and indicating
those Subsidiaries which are Material Domestic Subsidiaries, which are Material
Foreign Subsidiaries and which are Immaterial Subsidiaries.

 

SECTION 3.12. Hazardous Materials. Except as set forth on Schedule 3.12 hereto
and except for violations that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Subsidiaries is in compliance in all material respects with all
applicable Environmental Laws and neither any Loan Party nor any Subsidiary has
used Hazardous Materials on, from, or affecting any property now owned or
occupied or previously owned or occupied by the Borrower or any of its
Subsidiaries, in any manner, which violates any applicable Environmental Law. To
the knowledge of the Loan Party, no prior owner of any such property or any

 

 64 

 

 

tenant, subtenant, prior tenant or prior subtenant have used Hazardous Materials
on, from, or affecting such property in any manner which violates any applicable
Environmental Law.

 

SECTION 3.13. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 3.14. Collateral Documents; Liens. Each Collateral Document executed by
each Loan Party shall constitute a valid and continuing lien on and security
interest in the collateral referred to in such Collateral Document in favor of
the Administrative Agent for the ratable benefit of the Secured Parties and,
upon completion of filing and recording of financing statements in the offices
in the applicable jurisdictions (to the extent filing of financing statements
under the UCC are permissible methods of perfection) or otherwise upon taking
all necessary action to perfect such Lien and security interest in the
collateral referred to in the Collateral Document, shall be prior to all other
Liens, claims and right of all other Persons, other than Permitted Liens, and
shall be enforceable as such against all other Persons.

 

SECTION 3.15. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.16. Permits and Licenses. The Borrower and each of its Subsidiaries
has all permits, licenses, certifications, authorizations and approvals required
for it lawfully to own and operate their respective businesses except those the
failure of which to have could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.17. Material Contracts. All Material Contracts are identified on
Schedule 3.17 hereto. To each Loan Party’s knowledge, all other parties thereto
in accordance with its terms and there exists no default under any Material
Contract by the Borrower or any of its Subsidiaries or by any other party
thereto which has not been fully cured or waived.

 

SECTION 3.18. Compliance with Law. The Borrower and each of its Subsidiaries is
in compliance, with all laws, rules, regulations, orders and decrees which are
applicable to the Borrower or such Subsidiary, or to any of their respective
properties, which the failure to comply with could, individually or in the
aggregate, have a Material Adverse Effect.

 

SECTION 3.19. Full Disclosure. Neither this Agreement, any other Loan Document,
nor any other document, certificate or written statement furnished to the
Administrative Agent and the Lenders by or on behalf of the Borrower or any of
its Subsidiaries for use in connection with the transactions contemplated by
this Agreement, when taken as a whole, contains any untrue statement of material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which they were made.

 

SECTION 3.20. Insurance. Schedule 3.20 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries is adequate and is
customary for companies engaged in the same or similar businesses operating in
the same or similar locations.

 

SECTION 3.21. Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
Each Loan Party has implemented and maintains in effect policies and procedures
designed to ensure

 

 65 

 

 

compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions, and such Loan Party, its Subsidiaries and their
respective officers and employees and to the knowledge of such Loan Party its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) any Loan Party, any Subsidiary
or, to the knowledge of any such Loan Party or Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) has its assets located in a Sanctioned Country in
violation of any Sanctions applicable to any party to this Agreement, (C)
directly or, to the knowledge of any such Loan Party, indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons in
violation of any Sanctions applicable to any party to this Agreement, (D) has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any Anti-Corruption Laws, except with respect to this clause (D)
where such violation could not reasonably be expected to result in a Material
Adverse Effect or (E) has violated any Anti-Money Laundering Laws, except with
respect to this clause (E) where such violation could not reasonably be expected
to result in a Material Adverse Effect. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate Anti-Corruption Laws, Anti-Money
Laundering Laws or applicable Sanctions.

 

SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder on the Effective Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)        The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, (ii) Notes executed by the Borrower in favor of each of the
Lenders, if any, which has requested a note pursuant to Section 2.10(e), and
(iii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Lowenstein Sandler LLP, counsel for the Loan Parties,
covering such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

 

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters

 

 66 

 

 

relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying that (i) the Citron Purchase Agreement
Representations and the Specified Representations are true and correct in all
material respects (except to the extent that any such Citron Purchase Agreement
Representations or Specified Representation is qualified by materiality or
Material Adverse Effect, in which case such Citron Purchase Agreement
Representations and Specified Representation is true and correct in all
respects) as of such date and after giving effect to the Transactions and (ii)
no Default or Event of Default described in clauses (a), (f) or (g) of Article
VII has occurred and is then continuing giving effect to the Credit Events to
occur on the Effective Date.

 

(e)        The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Citron Acquisition shall be consummated in all
material respects pursuant to the Citron Purchase Agreement, substantially
concurrently with the funding of the Initial Term Loan.

 

(f)        The Administrative Agent shall have received a fully executed copy of
the Employment Agreement.

 

(g)        The Administrative Agent shall have received (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries (not taking into effect the Citron
Acquisition), for the three most recently completed fiscal years ended at least
90 days before the Effective Date, (b) audited balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target, for
fiscal years 2013, 2014 and 2015, (c) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries (not taking into effect the Citron Acquisition),
for each subsequent fiscal quarter ended at least 45 days before the Effective
Date, (d) unaudited balance sheets and related statements of income,
stockholders’ equity and cash flows of the Target, for each subsequent fiscal
quarter ended at least 45 days before the Effective Date, and (e) satisfactory
financial statement projections through and including the Borrower’s fiscal year
ending on or about June 30, 2021, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections).

 

(h)        The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its Subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Effective Date, prepared after giving effect to the
consummation of the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income), which such financial statements need not
comply with the requirements of Regulation S-X under the Securities Act, as
amended, or include adjustments for purchase accounting or any reconciliation to
GAAP.

 

(i)        To the extent invoiced at least three (3) Business Days prior to the
Effective Date or as otherwise set forth in a funds flow approved by the
Borrower, all fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders shall have been paid or shall have been authorized to
be deducted from the proceeds of the initial funding under the Initial Term
Loan.

 

(j)        Certificates of Insurance listing the Administrative Agent as (i)
lender loss payee for the property casualty insurance policies of the Loan
Parties, together with separate lender loss payable

 

 67 

 

 

endorsements, as appropriate and (ii) additional insured with respect to the
liability insurance policies of the Loan Parties, together with separate
additional insured endorsements.

 

(k)        UCC, tax lien and name variation search reports naming each Loan
Party from the appropriate offices in relevant jurisdictions.

 

(l)        All actions necessary to establish that the Administrative Agent will
have a perfected security interest in the Collateral shall have been taken;
provided, that to the extent any security interest in any Collateral cannot be
granted or perfected on the Effective Date (other than (x) the grant or
perfection of security interests (i) in Collateral with respect to which a Lien
may be perfected solely by the filing of a UCC financing statement or (ii) in
certified Equity Interests in any Domestic Subsidiary with respect to which a
Lien may be perfected by delivery of an equity certificate and (y) the execution
and delivery of short-form security agreements or confirmatory grants with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, with respect to the Intellectual Property Collateral registered
in any such office) after the Loan Parties use of commercially reasonable
efforts to do so without undue burden or expense, such actions may instead be
taken pursuant to Section 5.10.

 

(m)        Payoff documentation providing evidence satisfactory to the
Administrative Agent that the commitments under the Target’s existing financing
with Bank of America, N.A. has been terminated and cancelled substantially
concurrently with the funding of the Initial Term Loan (along with all of the
agreements, documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid and any and all liens thereunder
have been terminated substantially concurrently with the funding of the Initial
Term Loan.

 

(n)        The Administrative Agent shall have received, at least three (3)
Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, to the extent requested at least ten (10)
Business Days prior to the Effective Date.

 

(o)        No Target Material Adverse Effect or “Financing Failure” (as defined
in the Citron Purchase Agreement as of the date hereof) shall have occurred.

 

(p)        The Administrative Agent shall have received a notice setting forth
the deposit account of the Borrower (the “Funding Account”) to which the Lender
is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

 

(q)        The Administrative Agent shall have received a fully executed
Solvency Certificate, dated the effective date, substantially in the form of
Exhibit I.

 

(r)        The Administrative Agent shall have received a fully executed
Borrowing Request.

 

For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto. The Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Banks of the Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the

 

 68 

 

 

Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, in each case, other than on the Effective Date,
is subject to the satisfaction of the following conditions (except as such
conditions may be modified with respect to any Incremental Facility pursuant to
Section 2.23):

 

(a)        The representations and warranties of the Loan Parties set forth in
the Loan Documents shall be true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) with the same effect as though made on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)        After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, the Aggregate Revolving Exposure
shall not exceed the aggregate Revolving Commitments.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit after the Effective Date shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a), (b) or (c) of this Section, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

 

SECTION 5.01. Existence; Properties; Insurance. Subject to the exceptions set
forth in Section 6.11, each Loan Party will, and will cause each Subsidiary to,
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate, partnership or limited liability existence as
applicable, rights, qualifications, licenses, permits, franchises, governmental
authorizations,

 

 69 

 

 

intellectual property rights, licenses and permits material to the conduct of
its business and comply in all material respect with all laws applicable to; at
all times maintain, preserve and protect all franchises and trade names material
to its business and preserve all of its property used or useful in and material
to the conduct of its business, and keep the same in good repair, working order
and condition, normal wear and tear excepted, and from time to time make, or
cause to be made, all needful and proper repairs, renewals, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be properly and advantageously conducted in the
ordinary course at all times; and at all times maintain insurance covering its
assets and its businesses with financially sound and reputable insurance
companies or associations in such amounts and against such risks (including,
without limitation, hazard, business interruption, public liability and product
liability) as are usually carried by companies engaged in the same or similar
business. Each such policy of insurance of the Loan Parties shall name the
Administrative Agent as loss payee and additional insured and shall provide for
at least thirty (30) days’ prior written notice to the Administrative Agent of
any modification or cancellation of such policies. Each Loan Party shall provide
to the Administrative Agent promptly upon receipt thereof evidence of the annual
renewal of each such policy.

 

SECTION 5.02. Payment of Obligations and Taxes. Each Loan Party will, and will
cause each Subsidiary to, pay all Material Obligations, now existing or
hereafter arising, as and when due and payable in accordance with customary
trade practices, and pay and discharge or cause to be paid and discharged
promptly all taxes, assessments and government charges or levies imposed upon it
or upon its income and profits, or upon any of its property, real, personal or
mixed, or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Borrower or such Subsidiary, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with GAAP with respect to
any such tax, assessment, charge, levy or claim so contested; further, provided
that, subject to the foregoing proviso, the Borrower and each of its
Subsidiaries shall pay or cause to be paid all such taxes, assessments, charges,
levies or claims upon the commencement of proceedings to foreclose any lien
which has attached as security therefor.

 

SECTION 5.03. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent for distribution to each Lender:

 

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such year and the related
audited consolidated statements of income, shareholders equity and cash flow for
such year, setting forth in each case in comparative form the respective figures
as of the end of and for the previous fiscal year, and accompanied by a report
thereon of BDO Seidman LLP or other independent certified public accountants of
recognized national standing selected by the Borrower and acceptable to the
Required Lenders (the “Auditor”), which report shall be unqualified and which
statements shall be prepared in accordance with GAAP, applied on a consistent
basis and (ii) the corresponding consolidating balance sheets of the Borrower
and its Subsidiaries and the consolidating statements of income for the Borrower
and its Subsidiaries, all prepared under the supervision of the chief financial
officer of the Borrower in accordance with GAAP;

 

(b)        as soon as available, but in any event not later than 45 days after
the end of the first, second and third fiscal quarters of the Borrower, the
unaudited interim consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries as of the end of each such quarter and the related
unaudited interim consolidated and consolidating statements of income for such
quarter and the

 

 70 

 

 

portion of the fiscal year through such date and setting forth in each case in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year, in each case prepared by the chief financial officer
of the Borrower in accordance with GAAP, applied on a consistent basis;

 

(c)        certificates prepared and signed by the chief financial officer of
the Borrower, in each case substantially in the form of Exhibit C (each, a
“Compliance Certificate”), with each delivery required by clause (a) and clause
(b), as to whether or not, as of the close of such preceding period and all
times during such preceding period, the Borrower and its Subsidiaries were in
compliance with all the provisions in this Agreement, showing computation of
financial covenants and quantitative negative covenants (including, without
limitation, the covenant set forth in Section 6.19, as applicable), and if the
chief financial officer of the Borrower shall have obtained knowledge of any
Default or Event of Default, it shall disclose in such certificate such Default
or Event of Default and the nature thereof;

 

(d)        at all times indicated in clauses (a) above a copy of the management
letter, if any, prepared by the Auditor;

 

(e)        within 75 days after the end of each fiscal year of the Borrower, the
Loan Parties’ annual operating/business plans for the upcoming fiscal year, in
form, substance and detail satisfactory to the Administrative Agent and the
Lenders;

 

(f)        within forty-five (45) days after the end of each fiscal year an
updated organization chart of the Borrower including information as to ownership
of all Subsidiaries;

 

(g)        within forty-five (45) days after the end of each fiscal quarter, a
calculation of Consolidated Adjusted EBITDA and Consolidated Total Assets of the
Immaterial Subsidiaries for such fiscal quarter ended;

 

(h)        promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not result in any adverse action to be taken by such
agency which action could reasonably be expected to have a Material Adverse
Effect; and

 

(i)        promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the Loan
Parties or the Subsidiaries as any Lender may reasonably request.

 

SECTION 5.04. Books and Records; Access to Premises. Maintain financial records
in accordance with GAAP and permit representatives of any Lender, in
coordination with the Administrative Agent, to have access during normal
business hours to the premises of each Loan Party and the Subsidiaries upon
prior written request, and to examine and make excerpts from the minute books,
books of accounts, reports and other records and to discuss the affairs,
finances and accounts of each Loan Party and the Subsidiaries with their
respective principal officers or with their respective independent accountants,
and permit representatives of the Administrative Agent to conduct such audits
(including, without limitation, field audits of each Loan Party and each
Subsidiary’s accounts receivable and inventory) as the Administrative Agent
reasonably deems necessary.

 

SECTION 5.05. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

 

(a)        Notice of Adverse Change. (i) prompt written notice of any change in
the business or the operations of any Loan Party or any Subsidiary which could
reasonably be expected to

 

 71 

 

 

have a Material Adverse Effect, and (ii) any information which indicates that
any financial statements which are the subject of any representation contained
in this Agreement, or which are furnished to the Administrative Agent or the
Lenders pursuant to this Agreement, fail, in any material respect, to present
fairly, the financial condition and results of operations purported to be
presented therein, disclosing the nature thereof;

 

(b)        Notice of Default. prompt written notice of any Default or Event of
Default which shall have occurred, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action,
if any, which is proposed to be taken with respect thereto;

 

(c)        Notice of Litigation. prompt written notice of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency which, if adversely determined against any Loan Party or any
Subsidiary on the basis of the allegations and information set forth in the
complaint or other notice of such action, suit or proceeding, or in the
amendments thereof, if any, could reasonably be expected to have a Material
Adverse Effect;

 

(d)        Notice of Default in Other Agreements. prompt written notice of any
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any
Loan Party or any Subsidiary is a party which default could reasonably be
expected to have a Material Adverse Effect;

 

(e)        Notice of ERISA Event. a certificate of the chief financial officer
of each Loan Party setting forth details as to such occurrence and such action,
if any, which a Loan Party, a Subsidiary or an ERISA Affiliate is required or
proposes to take, together with any notices received from any Governmental
Authority or required or proposed to be given to or filed with or by such Loan
Party, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant or
the Plan administrator, with respect thereto: that a Reportable Event has
occurred with respect to a Plan, that a failure to satisfy the “minimum funding
standard” has occurred or an application may be or has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan, that a
Plan has been or may be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA, that one or more Plans have a funding failure
giving rise to a Lien under ERISA, that the Loan Party has been notified that
proceedings may be or have been instituted to terminate a Multi-Employer Plan,
that a proceeding has been instituted pursuant to Section 515 of ERISA against
the Loan Party to collect a delinquent contribution to a Plan, or that any Loan
Party, any Subsidiary or any ERISA Affiliate will or may incur any liability
(including any contingent or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, or to a
Multi-Employer Plan under Section 4201 or 4204 of ERISA. Upon reasonable request
by the Administrative Agent, each Loan Party will deliver to the Administrative
Agent a complete copy of the annual report (Form 5500) of each Plan required to
be filed with the IRS. In addition to any certificates or notices delivered to
the Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any other notices received by each Loan Party or such Subsidiary
required to be delivered to the Administrative Agent hereunder shall be
delivered to the Administrative Agent no later than ten (10) days after the
later of the date such report or notice has been filed with the IRS or the PBGC,
given to Plan participants or received by any Loan Party or any Subsidiary;

 

(f)        Notice of Environmental Law Violations. prompt written notice of the
receipt of (a) any notice of an action, suit, and proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, pending against any Loan Party or any Subsidiary relating
to any alleged violation of any Environmental Law which, if adversely determined
against such Loan Party or such Subsidiary (i) could reasonably be expected to
result in a fine,

 

 72 

 

 

judgment or claim against, or cash expenditures by, such Loan Party or
Subsidiary of more than $500,000 or (ii) could reasonably be expected to have a
Material Adverse Effect;

 

(g)        Notice of Default under Subordinated Indebtedness. prompt written
notice of the receipt of any notice by any Loan Party or any of its Subsidiaries
of any default or event of default under any Subordinated Indebtedness; and

 

(h)        Notice regarding FDA Matters. prompt written notice of any warning
letter (or letter of similar effect or import) from the U.S. Food and Drug
Administration received by any Person (to the knowledge of the Borrower in the
case of a Person that is not the Borrower or a Subsidiary) that provides any
product(s) that are part of the Borrower or any Subsidiary’s business and which
product(s), either individually or in the aggregate, account for equal to or
greater than 10% of Consolidated Adjusted EBITDA for the period of four
consecutive fiscal quarters then most recently ended and for which financial
statements have been delivered pursuant to Section 5.03(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.03(a) or (b), the most recent financial statements
referred to in Section 3.03(a)).

 

SECTION 5.06. Compliance with Applicable Laws. Each Loan Party will, and will
cause each Subsidiary to, comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority, the breach of which
could reasonably be expected to have a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.07. Environmental Laws. Each Loan Party will, and will cause each
Subsidiary to, comply and use its best efforts to ensure compliance, in all
material respects, by all tenants and subtenants of their respective properties
with the requirements of all Environmental Laws; provide to the Lenders all
documentation in connection with such compliance that the Lenders may reasonably
request.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Initial Term Loan will be
used on the Effective Date only to finance all or a portion of the consideration
for the Citron Acquisition and fees and expenses related thereto. The proceeds
of the Revolving Loans will be used only to finance the working capital needs
and for general corporate purposes of the Borrower and its Subsidiaries, for
payment of principal and/or interest due and owing by any Loan Party under any
Permitted Convertible Notes, to finance a portion of the consideration for the
Citron Acquisition, and to finance Permitted Acquisitions and acquisitions of
abbreviated new drug applications and fees and expenses related thereto. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Anti-Money Laundering Laws or Sanctions
applicable to any party hereto.

 

 73 

 

 

SECTION 5.09. Guarantors; Collateral; Further Assurances.

 

(a)        As promptly as possible but in any event within thirty (30) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as, a Loan Guarantor pursuant to the definition of “Material Subsidiary” and
related definitions, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Material Domestic Subsidiary to execute and deliver to the
Administrative Agent a Joinder Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement and the other
Loan Documents, and upon execution and delivery thereof such Subsidiary shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)        The Borrower will cause, and will cause each other Loan Party to
cause, all of its owned property (whether personal, tangible, intangible, or
mixed (other than Excluded Property)) to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.01. Without limiting the generality of the foregoing, the
Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests (other than Excluded Property) of each Pledge
Subsidiary directly or indirectly owned by the Borrower or any other Loan Party
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request, such
pledge agreement or similar pledge document to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. Notwithstanding the foregoing, (i) no such pledge agreement in respect
of the Equity Interests of a Foreign Subsidiary shall be required hereunder (A)
until the date that occurs sixty (60) days after the Effective Date or such
later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, (B) to the extent the Administrative
Agent or its counsel reasonably determines that such pledge would not provide
material credit support for the benefit of the Secured Parties pursuant to
legally valid, binding and enforceable pledge agreements or (C) in the case of
Aceto Pharmaceutical Shanghai Ltd., unless such pledge may be obtained pursuant
to applicable law and is requested by the Administrative Agent upon not less
than 30 days’ prior notice to the Borrower, (ii) no control or similar
arrangements shall be required with respect to deposit or securities accounts
unless so requested by the Administrative Agent and in such case the Loan
Parties shall only be required to use commercially reasonable efforts to obtain
such agreements, (iii) the Borrower and the Loan Parties shall not be required
to take any action with respect to the creation or perfection of Liens under
foreign law with respect to any Collateral other than foreign law governed
pledge agreements described in clause (i) above, (iv) no landlord lien waivers
and warehouse agreements, estoppels or collateral access letters shall be
required and (v) in respect of motor vehicles subject to certificates of title,
no steps other than filing of UCC financing statements shall be required.

 

(c)        Without limiting the foregoing, the Borrower will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or

 

 74 

 

 

deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Borrower.

 

(d)        If any assets (other than Excluded Property) are acquired by a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

 

(e)        Promptly after the acquisition of any owned real property by any Loan
Party that is not Excluded Property and that is not subject to the existing
Collateral Documents, notify the Administrative Agent and promptly thereafter
(and in any event, within sixty (60) days of such acquisition (as such time
period may be extended by the Administrative Agent, in its sole discretion)),
deliver a Mortgage and such title insurance policies, environmental reports,
flood hazard determinations, flood insurance, surveys and other documents
reasonably requested by the Administrative Agent in connection with granting and
perfecting a first priority Lien, subject to Permitted Liens, on such real
property in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, all in form and substance reasonably acceptable to the
Administrative Agent.

 

SECTION 5.10. Post-Closing Matters. The Loan Parties shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.10, in each case
within the time limits specified on such schedule (as such time periods may be
extended in writing by the Administrative Agent in its sole discretion).

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and all Letters of Credit shall have expired or terminated, in each
case without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:

 

SECTION 6.01. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues or
rights in respect of any thereof, except:

 

(a)        Liens existing on the date hereof as set forth on Schedule 6.01
attached hereto including any renewals or extensions thereof; provided that no
such Lien is extended to cover any additional property after the Effective Date
and that the amount of Indebtedness secured thereby is not increased;

 

 75 

 

 

(b)        Liens for taxes, assessments or other governmental charges or levies
not yet delinquent or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Loan Parties or the Subsidiaries in accordance with GAAP;

 

(c)        carriers’, warehousemens’, mechanics’, suppliers’ or other like Liens
arising in the ordinary course of business and, to the extent the aggregate of
such Liens secure obligations in excess of $600,000 in the aggregate, such Liens
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings in a manner which will not jeopardize
or diminish the interest of the Administrative Agent in any of the Collateral
subject to the Collateral Documents;

 

(d)        Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety, performance and appeal bonds, and other obligations of
similar nature incurred in the ordinary course of business or consistent with
past practices prior to the Effective Date;

 

(e)        easements, rights of way, restrictions and other similar charges or
encumbrances which in the aggregate do not interfere in any material respect
with the occupation, use and enjoyment by any Loan Party or any Subsidiary of
the property or assets encumbered thereby in the normal course of their
respective business or materially impair the value of the property subject
thereto;

 

(f)        deposits under workmen’s compensation, unemployment insurance and
social security laws;

 

(g)        Liens granted to the Administrative Agent, for the ratable benefit of
the Secured Parties, under this Agreement or any other Loan Document;

 

(h)        purchase money liens for fixed or capital assets acquired in the
ordinary course of business, including obligations with respect to Capital
Leases; provided in each case (i) no Default or Event of Default shall have
occurred and be continuing or shall occur after giving effect to such lien, (ii)
such purchase money lien does not exceed 100% of the purchase price of and
encumbers only, the asset acquired and (iii) such purchase money Lien does not
secure any Indebtedness other than in respect of the purchase price of the asset
acquired;

 

(i)        [Intentionally Omitted];

 

(j)        Liens granted to JPMorgan Chase Bank, N.A. on the real property
acquired with the proceeds of the mortgage indebtedness permitted pursuant to
Section 6.02(j);

 

(k)        [Intentionally Omitted];

 

(l)        the Pilot Mortgage;

 

(m)        Liens on Equity Interests in joint ventures arising solely under the
organizational documents for such joint ventures and not debt for borrowed
money;

 

(n)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(o)        any Lien existing on any property or asset (other than Accounts and
Inventory (each as defined in the Security Agreement)) prior to the acquisition
thereof by the Borrower or any

 

 76 

 

 

Subsidiary or existing on any property or asset (other than Accounts and
Inventory (each as defined in the Security Agreement)) of any Person that
becomes a Loan Party after the date hereof prior to the time such Person becomes
a Loan Party; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be;

 

(p)        mechanics, suppliers and other like Liens in connection with the
renovations of the premises at 4 Tri Harbor Court, Port Washington, New York,
provided that such Liens secure amounts not overdue for a period of more than 30
days and such Liens do not materially impair the use of such premises;

 

(q)        judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under clause (h) of Article VII; and

 

(r)        other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $1,000,000.

 

SECTION 6.02. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)        Indebtedness incurred prior to the date hereof as described in
Schedule 6.02 attached hereto including any renewals, refinancings or extensions
thereof; provided such renewals, refinancings or extensions do not result in an
increase in the aggregate principal amount of such Indebtedness;

 

(b)        the Secured Obligations;

 

(c)        Indebtedness for trade payables incurred in the ordinary course of
business provided such payables shall be paid or discharged when due;

 

(d)        Indebtedness consisting of guarantees permitted pursuant to Section
6.03;

 

(e)        Subordinated Indebtedness approved in writing by the Required
Lenders; provided that no Default or Event of Default shall have occurred and be
continuing or would occur after giving effect to the incurrence of such
Subordinated Indebtedness;

 

(f)        Indebtedness secured by purchase money liens as permitted under
Section 6.01(h); provided that such Indebtedness incurred in any fiscal year of
the Borrower shall not exceed $2,000,000;

 

(g)        unsecured Indebtedness of Foreign Subsidiaries to (i) Deutsche Bank,
in an amount not to exceed 14,000,000 Euros, in the aggregate, at any time, or
(ii) any other financial institution in respect of any unsecured Indebtedness
that is in exchange for or replacement of the Indebtedness referred to in the
immediately preceding clause (i);

 

(h)        Indebtedness assumed in connection with any Permitted Acquisition,
provided that such Indebtedness shall be unsecured (or secured solely to the
extent permitted by Section 6.01(o)) and shall not exceed $15,000,000, in the
aggregate, with respect to all Permitted Acquisitions;

 

 77 

 

 

(i)        Indebtedness arising under Capital Leases; provided that the
aggregate amount of such Indebtedness incurred in any fiscal year of the
Borrower shall not exceed $5,000,000;

 

(j)        commercial mortgage indebtedness owing to JPMorgan Chase Bank, N.A.
in an amount not to exceed $4,000,000 secured by the premises located at 4 Tri
Harbor Court, Port Washington, New York;

 

(k)        Indebtedness owing from one Loan Party to another Loan Party and
other Indebtedness to the extent the corresponding investment is permitted under
Section 6.06;

 

(l)        Indebtedness consisting of loans and advances permitted pursuant to
Sections 6.06(d) and 6.06(f);

 

(m)        unsecured Indebtedness, not to exceed $6,000,000 in the aggregate
(exclusive of the portion thereof for which Arsynco is entitled to reimbursement
from BASF Corporation pursuant to the terms of the Settlement Agreement dated
July 19, 2009 by and between Arsynco and BASF Corporation), with respect to
performance bonds or surety bonds required under the “ISRA Remediation Approval”
under Industrial Site Recovery Act Case No. E93024 and the U.S. Environmental
Protection Agency approval of a Risk Based Clean Up/Disposal of Polychlorinated
Biphenyl Remediation Waste. Both approvals are in reference to Asrynco Inc.’s
property at 511 13th Street, Carlstadt, New Jersey also being known and
designated as Block 91, Lot 1 on the Tax Map of the borough of Carlstadt, New
Jersey;

 

(n)        [Intentionally Omitted];

 

(o)        [Intentionally Omitted];

 

(p)        Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, custom bonds, surety bonds and completion guarantees and similar
obligations, in each case outstanding on the Effective Date or otherwise
provided in the ordinary course of business of the Loan Parties or consistent
with past practices prior to the Effective Date, including those incurred to
secure health, safety, insurance and environmental obligations in the ordinary
course of business or consistent with past practices prior to the Effective
Date;

 

(q)        unsecured Indebtedness of the Borrower (including unsecured
Subordinated Indebtedness to the extent subordinated to the Secured Obligations
on terms reasonably acceptable to the Administrative Agent), to the extent not
otherwise permitted under this Section 6.02; provided that (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, (1) no
Default or Event of Default shall exist or would result therefrom, and (2) the
Total Net Leverage Ratio is less than or equal to a ratio equal to (x) the
numerator of the maximum Total Net Leverage Ratio permitted under Section
6.12(a) at such time minus 0.25 to (y) 1.00 (and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect in respect of the requirements set forth in this
clause (i), together with all relevant financial information and calculations
requested by the Administrative Agent in respect thereof), (ii) such
Indebtedness matures after (other than with respect to the 2015 Convertible
Notes, in respect of which the foregoing maturity (but not, for the avoidance of
doubt, the following scheduled amortization or scheduled payments) restriction
shall not apply), and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any such
Indebtedness evidenced by Permitted Convertible Notes in accordance with the
terms thereof shall violate the foregoing restriction), (iii) such Indebtedness
is not guaranteed by any Subsidiary of the Borrower other than the Loan
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Secured

 

 78 

 

 

Obligations on terms not less favorable to the Lenders than the subordination
terms of such Subordinated Indebtedness), (iv) the covenants applicable to such
Indebtedness are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement and
(v) the aggregate outstanding principal amount of Indebtedness permitted by this
clause (q) shall not exceed $200,000,000 at any time;

 

(r)        other unsecured Indebtedness in an aggregate outstanding principal
amount not in excess of $3,000,000 at any time;

 

(s)        the Deferred Payment Amount in an aggregate principal amount not to
exceed $50,000,000;

 

(t)        any earn-out obligations under the Citron Purchase Agreement in an
aggregate principal amount not to exceed $50,000,000; and

 

(u)        unsecured Indebtedness in the form of seller financing, deferred
compensation and/or earn-out obligations which may become due and payable in
connection with a Permitted Acquisition or any other acquisition consented to by
the Required Lenders in accordance with the terms and provisions of this
Agreement; provided that at the time such Indebtedness is reflected as a
liability on the balance sheet of the Borrower in accordance with GAAP, (1) no
Default or Event of Default shall exist or would result therefrom and (2) the
Total Net Leverage Ratio is less than or equal to a ratio equal to (x) the
numerator of the maximum Total Net Leverage Ratio permitted under Section
6.12(a) at such time minus 0.25 to (y) 1.00 (and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect in respect of the requirements set forth in this
proviso, together with all relevant financial information and calculations
requested by the Administrative Agent in respect thereof).

 

SECTION 6.03. Guarantees. No Loan Party will, nor will it permit any Subsidiary
to, make any Guarantee, except:

 

(a)        Guarantees executed on or prior to the date hereof as described on
Schedule 6.03 attached hereto but not including any renewals or extension
thereof;

 

(b)        endorsements of negotiable instruments for collection or deposit in
the ordinary course of business;

 

(c)        Guarantees of any Indebtedness under this Agreement or any other Loan
Document;

 

(d)        Guarantees by any Loan Party of any Indebtedness permitted pursuant
to clauses (e), (f), (g), (h), (i), (j), (m), (n), (o), (p) and (q) of Section
6.02 hereof;

 

(e)        Guarantees of the obligations of Aceto Realty LLC under the Lease and
the Pilot Mortgage; and

 

(f)        other Guarantees not to exceed $2,500,000 at any one time
outstanding.

 

SECTION 6.04. Sale of Assets. No Loan Party will, nor will it permit any
Subsidiary to, sell, assign, lease, transfer or otherwise dispose of any of
their now owned or hereafter acquired respective properties and assets, whether
or not pursuant to an order of a federal agency or commission, except for:

 

 79 

 

 

(a)        the sale of inventory disposed of in the ordinary course of business;

 

(b)        the sale or other disposition of used, obsolete, worn out or surplus
equipment or property in the ordinary course of their business;

 

(c)        the sale (including any option for purchase) or lease of Arsynco
Inc.’s real property and improvements located at Carlstadt, New Jersey;

 

(d)        dispositions of investments in joint ventures to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; and

 

(e)        sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section 6.04, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (e) shall not exceed
$10,000,000 during any fiscal year of the Borrower.

 

SECTION 6.05. Sale of Receivables. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, discount or otherwise dispose of notes, accounts
receivable or other obligations owing to the Borrower or any of its
Subsidiaries, with or without recourse, except for sales, transfers and
dispositions of accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof, in each case in the ordinary course of business.

 

SECTION 6.06. Loans; Investments and Acquisitions. No Loan Party will, nor will
it permit any Subsidiary to, make or commit to make any advance, loan, extension
of credit, or capital contribution to, or purchase or hold beneficially any
stock or other securities, or evidence of Indebtedness of, purchase or acquire
all or a substantial part of the assets of, purchase assets for aggregate
consideration in excess of $15,000,000 in a single transaction or series of
related transactions (other than purchases of inventory in the ordinary course
of business) from, make or permit to exist any interest whatsoever in, any other
Person except for:

 

(a)        the ownership of stock of any Subsidiaries existing as of the
Effective Date or acquired or created after the date hereof, provided the Loan
Parties has complied with their obligations under Section 5.09 with respect to
such Subsidiary:

 

(b)        Eligible Investments;

 

(c)        Permitted Acquisitions;

 

(d)        investments, loans or advances made on or after the Effective Date by
the Loan Parties in Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed $7,500,000 at any time outstanding;

 

(e)        investments, loans or advances made on or after the Effective Date by
the Loan Parties in Subsidiaries that are Loan Parties;

 

(f)        loans and advances to customers, suppliers and/or vendors of any Loan
Party, provided the aggregate principal amount of all such loans and advances
shall not exceed $3,000,000 at any time outstanding;

 

 80 

 

 

(g)        investments, loans and advances by Subsidiaries that are not Loan
Parties to other Subsidiaries that are not Loan Parties;

 

(h)        the Citron Acquisition;

 

(i)        investments in joint ventures not in excess of $10,000,000 in the
aggregate at any time outstanding; provided that if any investment pursuant to
this clause (i) is made in any person that is not a Subsidiary of Borrower at
the date of the making of such investment and such person becomes a Guarantor
after such date, such investment shall thereafter be deemed to cease to have
been made pursuant to this clause (i);

 

(j)        the Borrower’s entry into (including any payments of premiums in
connection therewith), and performance of obligations under, Permitted Call
Spread Swap Agreements in accordance with their terms; and

 

(k)        other investments, loans and advances in an aggregate amount not to
exceed $5,000,000 at any time outstanding.

 

SECTION 6.07. Nature of Business. No Loan Party will, nor will it permit any
Subsidiary to, change or alter, in any material respect, the nature of its
business from the nature of the business engaged in by it on the date hereof,
and businesses ancillary or reasonably related thereto.

 

SECTION 6.08. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, except as contemplated by the IDA Transaction, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, whether real or personal, used or useful in its
business, whether now owned or hereafter acquired, of it or any of its
Subsidiaries, if the aggregate sales price of all such assets sold or
transferred during the term of this Agreement exceeds $250,000, and at the time
of such sale or disposition it intends to lease or otherwise acquire the right
to use or possess (except by purchase) such property or like property for a
substantially similar purpose.

 

SECTION 6.09. Federal Reserve Regulations. No Loan Party will, nor will it
permit any Subsidiary to, permit any Loan or the proceeds of any Loan to be used
for any purpose which violates or is inconsistent with the provisions of
Regulation T, U or X of the Board.

 

SECTION 6.10. Accounting Policies and Procedures. No Loan Party will, nor will
it permit any Subsidiary to, except as required by applicable law, rule or
regulation, permit any change in the accounting policies and procedures of the
Borrower or any of its Subsidiaries, including a change in fiscal year; provided
that any Foreign Subsidiary may change its fiscal year to reflect a fiscal year
ending on June 30th of each year; provided, further, that any policy or
procedure required to be changed by the Financial Accounting Standards Board (or
other board or committee thereof) in order to comply with GAAP may be so
changed.

 

SECTION 6.11. Limitations on Fundamental Changes. No Loan Party will, nor will
it permit any Subsidiary to, merge or consolidate with, or sell, assign, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now or hereafter
acquired) to, any Person, acquire all of the stock or all or substantially all
of the assets or the business of any Person (except pursuant to the Citron
Acquisition or a Permitted Acquisition) or liquidate, wind up or dissolve or
suffer any liquidation or dissolution, except if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger,
consolidation or amalgamation of any Subsidiary into or with any Loan Party in a
transaction in which the surviving or resulting entity is or becomes a Loan
Party, (ii) the merger, consolidation or amalgamation of any Subsidiary that is
not a Loan Party into or with any other

 

 81 

 

 

Subsidiary that is not a Loan Party, and (iii) the liquidation or dissolution or
change in form of entity of any Subsidiary, if the Borrower determines in good
faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and the assets of such Subsidiary, if a Loan Party, are distributed solely to
one or more Loan Parties.

 

SECTION 6.12. Financial Covenants.

 

(a)        Maximum Total Net Leverage Ratio. The Borrower will not permit the
ratio (the “Total Net Leverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after December 31, 2016, of (i) (a) Consolidated
Total Funded Indebtedness, minus (b) the Cash Deduction Amount to (ii)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than (x)
prior to the last day of the fourth full fiscal quarter following the Effective
Date, 4.50 to 1.00, and (y) on and after the last day of the fourth full fiscal
quarter following the Effective Date, 4.00 to 1.00 (the “Covenant Step-Down
Date”); provided that if, after the Covenant Step-Down Date, (x) any Permitted
Acquisition (for the avoidance of doubt, other than the Citron Acquisition) is
consummated in accordance with the terms of this Agreement and (y) the aggregate
cash consideration paid in respect of such acquisition exceeds $20,000,000 (such
acquisition, the “Trigger Acquisition”), then the maximum Total Net Leverage
Ratio permitted under this Section 6.12(a) shall increase to 4.50 to 1.00 for
the quarter in which such acquisition is consummated and the three consecutive
fiscal quarters following such quarter (such four consecutive fiscal quarter
period, an “Adjusted Covenant Period”); provided, further, that it is understood
and agreed that (x) a new Adjusted Covenant Period may not commence for at least
two fiscal quarters following the end of an Adjusted Covenant Period and (y) at
the end of an Adjusted Covenant Period, the maximum Total Net Leverage Ratio
permitted under this Section 6.12(a) shall revert to 4.00 to 1.00 as of the end
of such Adjusted Covenant Period and thereafter until another Adjusted Covenant
Period (if any) commences pursuant to the terms and conditions described above.

 

(b)        Maximum Senior Secured Net Leverage Ratio. The Borrower will not
permit the ratio (the “Senior Secured Net Leverage Ratio”), determined as of the
end of each of its fiscal quarters ending on and after December 31, 2016, of (i)
(a) Consolidated Total Funded Senior Secured Indebtedness, minus (b) the Cash
Deduction Amount to (ii) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
greater than 3.00 to 1.00; provided that if, after the Covenant Step-Down Date,
any Trigger Acquisition is consummated, then the maximum Senior Secured Net
Leverage Ratio permitted under this Section 6.12(b) shall increase to 3.25 to
1.00 for the Adjusted Covenant Period in respect of such Trigger Acquisition;
provided, further, that it is understood and agreed that (x) a new Adjusted
Covenant Period may not commence for at least two fiscal quarters following the
end of an Adjusted Covenant Period and (y) at the end of an Adjusted Covenant
Period, the maximum Senior Secured Net Leverage Ratio permitted under this
Section 6.12(b) shall revert to 3.00 to 1.00 as of the end of such Adjusted
Covenant Period and thereafter until another Adjusted Covenant Period (if any)
commences pursuant to the terms and conditions described above.

 

(c)        Minimum Debt Service Coverage Ratio. The Borrower will not permit the
ratio (the “Debt Service Coverage Ratio”), determined as of the end of each of
its fiscal quarters ending on and after December 31, 2016, of (i) (a)
Consolidated Adjusted EBITDA, plus, without duplication, non-cash unrealized
losses in connection with Swap Agreements, minus (b) the sum of (1) Unfinanced
Capital Expenditures, plus (2) dividends, distributions, stock repurchases and
redemptions, in each case paid in cash, plus (3) cash taxes paid with respect to
income or profit for such period, including state, federal, franchise, gross
receipts and margins and similar taxes, plus (4) non-cash unrealized gains in
connection with Swap Agreements, in each case for the period of four (4)
consecutive fiscal quarters ending with the

 

 82 

 

 

end of such fiscal quarter, to (ii) the sum of (a) Consolidated Interest Expense
paid or payable in cash (including, without limitation, interest expense that is
paid or payable in cash on the Deferred Payment Amount) for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, plus
(b) the scheduled installments of principal on all Indebtedness (including
Capital Leases) excluding any bullet due at maturity thereof, for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter
(provided that for purposes of calculating the scheduled installments of
principal in respect of the Initial Term Loan for each of the fiscal quarters
ending March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016,
such scheduled installments of principal shall be deemed to be $3,750,000 for
each such quarter), plus (c) earn-outs and deferred acquisition consideration
and payments in respect thereof, for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 2.00 to
1.00.

 

SECTION 6.13. Subordinated Indebtedness. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly prepay, defease, purchase, redeem, or
otherwise acquire any Subordinated Indebtedness (other than interest and
principal payments in respect of the Deferred Payment Amount to the extent
expressly permitted pursuant to the terms of the Seller Subordination Agreement)
or amend, supplement or otherwise modify any of the terms thereof without the
prior written consent of the Required Lenders.

 

Notwithstanding the foregoing, this Section 6.13 shall not apply to any direct
or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Notes pursuant to their terms unless such prepayment, redemption,
repurchase, conversion, settlement, amendment, modification, supplement or
adjustment results from a default thereunder or an event of the type that
constitutes an Event of Default.

 

SECTION 6.14. Restricted Payments. No Loan Party will, nor will it permit any
Subsidiary to, declare any dividend on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of stock of the Borrower or any of its Subsidiaries or any warrant to
purchase any class of stock of the Borrower or any of its Subsidiaries, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash, securities or property or in
obligations of the Borrower or any of its Subsidiaries or in any combination
thereof, or permit any Affiliate to make any payment on account of, or purchase
or otherwise acquire, any shares of any class of the stock of the Borrower or
any of its Subsidiaries or any warrant to purchase any class of stock of the
Borrower or any of its Subsidiaries from any Person (any of the foregoing, a
“Restricted Payment”); provided

 

(a)        if (i) no Default or Event of Default has occurred and is continuing
or would arise after giving effect (including giving effect on a pro forma
basis) thereto, and (ii) at the time of and immediately after giving effect
(including giving effect on a pro forma basis) thereto the Borrower is in
compliance with the financial covenants set forth in Section 6.12(a), (b) and
(c), the Borrower may make quarterly dividends and distributions to its
shareholders which have been approved by the Board of Directors of the Borrower,
consistent with past practices of the Borrower prior to the Effective Date;

 

(b)        if no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including giving effect on a pro forma basis)
thereto, the Borrower may make repurchases of its capital stock in an amount not
to exceed (i) $10,000,000 plus (ii) an unlimited amount so long as in the case
of this clause (ii) after giving effect (including giving effect on a pro forma
basis) thereto (A) the Total Net Leverage Ratio is less than or equal to 3.25 to
1.00 and (B) the Senior Secured Net Leverage Ratio is less than or equal to 2.25
to 1.00;

 

 83 

 

 

(c)        any wholly-owned Domestic Subsidiary of the Borrower may make
dividends or distributions to its shareholders or members; and

 

(d)        any Foreign Subsidiary at least 70% of the outstanding Equity
Interests of which is owned by the Borrower and/or its Subsidiaries may make
dividends or distributions to its shareholders or members.

 

Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash (any such payment, a “Cash
Excess Payment”) shall constitute a Restricted Payment notwithstanding this
clause (i); and (ii) any required payment with respect to, or required early
unwind or settlement of, any Permitted Call Spread Swap Agreement, in each case,
in accordance with the terms of the agreement governing such Permitted Call
Spread Swap Agreement shall not constitute a Restricted Payment; provided that,
to the extent cash is required to be paid under a Warrant Transaction as a
result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash (any such payment,
a “Cash Settlement Payment”) shall constitute a Restricted Payment
notwithstanding this clause (ii). Notwithstanding the foregoing, the Borrower
may make Restricted Payments in respect of Cash Excess Payments and/or Cash
Settlement Payments so long as (1) no Default or Event of Default has occurred
and is continuing or would arise after giving effect (including giving effect on
a pro forma basis) thereto, (2) at the time of and immediately after giving
effect (including giving effect on a pro forma basis) thereto (A) the Borrower
is in compliance with the financial covenants set forth in Sections 6.12(a), (b)
and (c) and (B) (I) the Total Net Leverage Ratio is less than or equal to a
ratio equal to (x) the numerator of the maximum Total Net Leverage Ratio
permitted under Section 6.12(a) at such time minus 0.25 to (y) 1.00, and (II)
the Senior Secured Net Leverage Ratio is less than or equal to a ratio equal to
(x) the numerator of the maximum Senior Secured Net Leverage Ratio permitted
under Section 6.12(b) at such time minus 0.25 to (y) 1.00, and (3) at the time
of and immediately after giving effect (including giving effect on a pro forma
basis) thereto, the sum of Liquidity and the undrawn portion of the Revolving
Commitments at such time shall not be less than $20,000,000.

 

Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Borrower’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the analogous date under the
indenture governing the Permitted Convertible Notes that are so repurchased,
exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to the Borrower than the Permitted Convertible Notes that are so
repurchased, exchanged or converted (as determined by the board of directors of
the Borrower, or a committee thereof, in good faith)) (any such series of
Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or by payment
of cash (in an amount that does

 

 84 

 

 

not exceed the proceeds received by the Borrower from the substantially
concurrent issuance of shares of the Borrower’s common stock and/or a
Refinancing Convertible Notes plus the net cash proceeds, if any, received by
the Borrower pursuant to the related exercise or early unwind or termination of
the related Permitted Call Spread Swap Agreements pursuant to the immediately
following proviso); provided that, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Notes that are so repurchased, exchanged or
converted, the Borrower shall (and, for the avoidance of doubt, shall be
permitted under this Section 6.14 to) exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of the
Permitted Call Spread Swap Agreements, if any, corresponding to such Permitted
Convertible Notes that are so repurchased, exchanged or converted.

 

SECTION 6.15. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate (other than any Loan Party), except in the ordinary
course of and pursuant to the reasonable requirements of the Borrower or any of
its Subsidiaries’ business and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary than they would obtain in a comparable
arms-length transaction with a Person not an Affiliate (other than any Loan
Party).

 

SECTION 6.16. Governmental Regulation. No Loan Party will, nor will it permit
any Subsidiary to, (i) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits any Lender from making
any advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties, or (ii) fail to provide documentary and other
evidence of the Loan Parties’ identity as may be requested by Lender at any time
to enable Lender to verify any Loan Party’s identity or to comply with any
applicable law or regulation, including, without limitation, the USA PATRIOT
Act.

 

SECTION 6.17. Hazardous Materials. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, no
Loan Party will, nor will it permit any Subsidiary to, cause or permit any of
its properties or assets to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose of, transfer, produce or process Hazardous
Materials, except in compliance with all applicable federal, state and local
laws or regulations, or cause or permit, a release of Hazardous Materials onto
such property or asset or onto any other property in violation of any such local
laws or regulations.

 

SECTION 6.18. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.18 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder
and customary provisions in joint venture agreements, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this

 

 85 

 

 

Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

SECTION 6.19. Amendments to Citron Purchase Agreement and Employment Agreement.
No Loan Party will, nor will it permit any Subsidiary to, consent to any
amendment, modification or waiver to the Citron Purchase Agreement and the
Ancillary Agreements (as defined in the Citron Purchase Agreement) or the
definition of “Cause” in the Employment Agreement, in each case that could
reasonably be expected to have a material adverse effect on the Lenders
including, without limitation, Section 1.15 of the Citron Purchase Agreement and
any other definitions or other sections of the Citron Purchase Agreement
directly related to the Deferred Payment Amount.

 

SECTION 6.20. Minimum Liquidity. So long as the 2015 Convertible Notes remain
outstanding, during the period commencing on the date that occurs 181 days prior
to the maturity date of the 2015 Convertible Notes (the “2015 Convertible
Maturity Date”) and ending on the 2015 Convertible Maturity Date, the Loan
Parties shall not permit the sum of Liquidity and the undrawn portion of the
Revolving Commitments to be less than the Required Amount; provided, however,
that the Borrower shall not be required to comply with this Section 6.19 if it
shall have demonstrated to the reasonable satisfaction of the Administrative
Agent (acting in consultation with the Required Lenders) that the Borrower has
made and shall maintain alternative arrangements (such as, without limitation,
binding refinancing commitments or satisfactory hedging arrangements) to provide
for the repayment and/or refinancing in full of the 2015 Convertible Notes on or
prior to the 2015 Convertible Maturity Date. As used herein, “Required Amount”
means, at any time, the sum of (x) the aggregate outstanding principal amount of
the 2015 Convertible Notes at such time and (y) $20,000,000.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)        the Borrower shall fail to pay the principal of, or interest on, any
Loan, any reimbursement obligations with respect to any LC Disbursement, or any
fee or other amount due under this Agreement, as and when due and payable;

 

(b)        any Loan Party shall fail to observe or perform (i) any covenant,
condition or agreement of the Borrower or any of its Subsidiaries to be
performed pursuant to Section 5.01 (with respect to a Loan Party’s existence),
5.05(b), 5.08, 5.09 or Article VI of this Agreement or (ii) any other covenant,
condition or agreement of the Borrower or any of its Subsidiaries to be
performed pursuant to this Agreement or any other Loan Document (other than
those specified in clause (a) of this Article VII) and, in the case of this
clause (b)(ii), such default, if capable of cure, shall continue unremedied for
a period of thirty (30) days from the date of such default;

 

(c)        any representation or warranty made or deemed made in this Agreement
or any other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given;

 

(d)        any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, in each case when and as the same shall become due and
payable;

 

 86 

 

 

(e)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice but after the expiration of any
applicable grace or cure periods provided for in the applicable agreement or
instrument under which such Indebtedness was created) the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, exchange, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Borrower nor
any of its Affiliates is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement;

 

(f)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(g)        any Loan Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Material Subsidiary of
any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
take any action for the purpose of effecting any of the foregoing clauses (i)
through (v), or (vii) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

 

(h)        one or more orders, judgments or decrees for the payment of money in
excess of $10,000,000 in the aggregate (not fully covered, but subject to
customary deductibles, by insurance coverage provided by a creditworthy
unaffiliated insurer that has not denied coverage) shall be rendered against the
Borrower or any of its Subsidiaries and the same shall not have been paid in
accordance with such judgment, order or decree or settlement and either (i) an
enforcement proceeding shall have been commenced by any creditor upon such
judgment, order or decree, or (ii) there shall have been a period of forty-five
(45) consecutive days with respect to the Borrower or any Domestic Subsidiary or
ninety (90) consecutive days with respect to any Foreign Subsidiary during which
a stay of enforcement of such judgment, order or decree, by reason of pending
appeal or otherwise, was not in effect;

 

(i)        (I) any Plan shall fail to maintain the minimum funding standard
required for any Plan year or part thereof or a waiver of such standard or
extension of any amortization period is applied for or granted under Section 412
of the Code, (II) any Plan is terminated by the Borrower or any ERISA Affiliate
or the subject of termination proceedings under ERISA, (III) a Reportable Event
shall have

 

 87 

 

 

occurred with respect to a Plan, or (IV) the Borrower, any of its Subsidiaries
or any ERISA Affiliate shall have incurred a liability to or on account of a
Plan under Section 515, 4062, 4063, 4201 or 4204 of ERISA; and the occurrence of
any such event described in the foregoing clauses (I) through (IV), when taken
together with all other events described in the foregoing clauses (I) through
(IV) that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(j)        any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or the
Borrower or any of its Subsidiaries shall so assert in writing;

 

(k)        (i) a Change in Control shall have occurred or (ii) the occurrence of
a “Fundamental Change” and/or “Make-Whole Fundamental Change” (each howsoever
defined) under any indenture governing Permitted Convertible Notes;

 

(l)        any of the Liens purported to be granted pursuant to any Collateral
Document shall fail or cease for any reason to be legal, valid and enforceable
liens on the Collateral purported to be covered thereby or shall fail or cease
to have the priority purported to be created thereby;

 

(m) (i) the subordination provisions of the documents evidencing or governing
any Subordinated Indebtedness (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders, the Issuing Banks and the other Secured Parties or (C) that all
payments of principal of, or premium and interest on, the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or

 

(n)        the occurrence or existence of any default or other similar condition
or event (however described) with respect to any Swap Agreement with a Swap
Agreement Provider;

 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
any Loan Party described in clause (f) or (g) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

 

 88 

 

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01. Appointment. On the Effective Date, JPMorgan Chase Bank, N.A., as
administrative agent under the Existing Credit Agreement (in such capacity, the
“Resigning Agent”) hereby resigns as the administrative agent under the Existing
Credit Agreement and the other loan documents executed in connection therewith
and each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Banks hereby grant to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender and the Issuing Banks), and the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. The parties hereto agree that Wells Fargo, in its capacity
as the Administrative Agent hereunder as of the Effective Date and each lender
not a party to the Existing Credit Agreement, shall bear no responsibility or
liability for (a) any liabilities or obligations arising from any act or
omission of the Resigning Agent on or prior to the Effective Date or (b) any
event, circumstance, condition, or action, existing on or prior to the Effective
Date, with respect to the Existing Credit Agreement or the transactions
contemplated thereby.

 

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
bank and its Affiliates may accept deposits from, lend money to, own securities
of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Loan Party or any Subsidiary
or any Affiliate thereof as if it were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any

 

 89 

 

 

applicable bankruptcy, reorganization, moratorium, insolvency and similar laws
affecting creditors’ rights generally or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any applicable bankruptcy, reorganization, moratorium, insolvency and similar
laws affecting creditors’ rights generally, (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity and (d) the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Institution. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02 and Article VII)
or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers under the Loan
Documents by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-

 

 90 

 

 

agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent. The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

 

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a Lender with an office in New York, New York, or an
Affiliate of any such Lender. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

SECTION 8.07. Non-Reliance.

 

(a)        Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or

 

 91 

 

 

securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the U.S. securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

 

(b)        Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

SECTION 8.08. Other Agency Titles. None of the Lenders, if any, identified in
this Agreement as a syndication agent, documentation agent or managing agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as syndication agent, documentation agent or managing agent as it
makes with respect to the Administrative Agent in the preceding paragraph.

 

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

 

(a)        The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

 92 

 

 

(b)        In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the UCC. Each Lender authorizes the Administrative Agent to enter into each of
the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

SECTION 8.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, reorganization,
moratorium, insolvency and similar laws or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.12 or Section 9.03) allowed in such
judicial proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.12
or Section 9.03.

 

SECTION 8.11. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

 

 93 

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices.

 

(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

(i)          if to the Borrower, to it at 4 Tri Harbor Court, Port Washington,
New York 11050, Attention of Douglas Roth, Chief Financial Officer (Telecopy No.
(516) 627-6093; Telephone No. (516) 627-6000);

 

(ii)         if to the Administrative Agent or to Wells Fargo Bank, National
Association, in its capacity as an Issuing Bank or Swingline Lender, to Wells
Fargo Bank, National Association, MAC D1109-019, 1525 West W.T. Harris Blvd.,
Charlotte, North Carolina 28262, Attention: Syndication Agency Services; and

 

(iii)        if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

 

(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(c)         Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other

 

 94 

 

 

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

(d)        Electronic Systems.

 

(i)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)        Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

(iii)        The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time on the Platform, including that portion of any Electronic System
that is designated for “public side” Lenders and/or (B) provide such list of
Disqualified Institutions to each Lender requesting the same.

 

SECTION 9.02. Waivers; Amendments.

 

(a)        No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

 95 

 

 

(b)        Except as provided in Section 2.23 with respect to an Incremental
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (except that
any amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (B)), (C) postpone any scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any date for the payment of any interest,
fees or other Obligations payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (H) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Banks). The
Administrative Agent may also amend Schedule 2.01 to reflect assignments entered
into pursuant to Section 9.04. Any amendment, waiver or other modification of
this Agreement or any other Loan Document that by its terms affects the rights
or duties under this Agreement of the Lenders of one or more Classes (but not
the Lenders of any other Class), may be effected by an agreement or agreements
in writing entered into by the Borrower and the requisite number or percentage
in interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly affected by such amendment, waiver or other modification.

 

(c)        The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of

 

 96 

 

 

constitutes 100% of the Equity Interests of a Subsidiary or 100% of the assets
owned by such Subsidiary, and the Administrative Agent is hereby authorized to
release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.

 

(d)        If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Administrative Agent and the
Issuing Banks shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrower shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.

 

(e)        Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Amendment) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, the Initial Term Loan, Incremental Term
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(f)        Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a)        The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Lead Arrangers and their Affiliates
(limited, in the case of counsel, to the reasonable fees, charges and
disbursements of one primary counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent, the Lead Arrangers and
their Affiliates) in

 

 97 

 

 

connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks or any Lender and all reasonable
out-of-pocket expenses incurred by advisors and other professionals hired by the
Administrative Agent (limited, in the case of counsel, to the fees, charges and
disbursements of one primary counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent and the Issuing Banks and
one additional counsel for all of the Lenders and additional counsel in light of
actual or potential conflicts of interest or the availability of different
claims or defenses) in connection with the enforcement or protection of its
rights in connection with this Agreement and any other Loan Document, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with:

 

(A)        appraisals and insurance reviews;

 

(B)        field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(C)        background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(D)        Taxes, fees and other charges for (i) lien and title searches and
title insurance and (ii) filing financing statements and continuations, and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens;

 

(E)        sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(F)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).

 

(b)        The Borrower shall indemnify the Administrative Agent, the Issuing
Banks, the Lead Arrangers and each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii)

 

 98 

 

 

any Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, (iv)
the failure of a Loan Party to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by such Loan Party for Taxes pursuant to Section 2.17 or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a material breach in bad faith by such Indemnitee of its express
obligations under the Loan Documents pursuant to a claim initiated by the
Borrower. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)        To the extent that any Loan Party fails to pay any amount required to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or any Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender or such Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or such Issuing Bank in its capacity
as such.

 

(d)        To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee, (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)        All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any

 

 99 

 

 

Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)        (i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)        the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided, further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)        the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of (i) a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; or
(ii) Revolving Loans or Revolving Commitments to a Revolving Lender, an
affiliate of a Revolving Lender or a Revolving Lender Approved Fund; and

 

(C)        the Issuing Banks and the Swingline Lender, provided that no consent
of the Issuing Banks or the Swingline Lender shall be required for an assignment
of all or any portion of (i) a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund; or (ii) Revolving Loans or Revolving Commitments to a
Revolving Lender, an affiliate of a Revolving Lender or a Revolving Lender
Approved Fund.

 

(ii)        Assignments shall be subject to the following additional conditions:

 

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee will be payable
in connection with simultaneous assignments to two or more related Affiliates or
Approved Funds by a Lender; and

 

 100 

 

 

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund”, “Ineligible
Institution”, and “Revolving Lender Approved Fund” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Lender Parent, (c) company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Credit Exposure or Commitments, as the case may be, (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party or (e) subject to the terms
of Section 9.04(d), a Disqualified Institution.

 

“Revolving Lender Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Revolving Lender, (b) an Affiliate of a
Revolving Lender or (c) an entity or an Affiliate of an entity that administers
or manages a Revolving Lender.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

 101 

 

 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)        Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Banks, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Sections 2.17(f) and (g) (it being understood that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

 102 

 

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)        (i) No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (d)(i) shall not be void, but the other provisions
of this clause (d) shall apply.

 

(ii)        If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrower owing to such Disqualified Institution in connection with such
Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Persons meeting the requirements of this Section 9.04 at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations
of such Term Loans, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

 

 103 

 

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such plan or reorganization or plan of
liquidation, (2) if such Disqualified Institution does vote on such plan or
reorganization or plan of liquidation notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the United States Bankruptcy Code
(or any similar provision in any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect), and such
vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of the United
States Bankruptcy Code (or any similar provision in any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect) and (3) not to contest any request by any party for a determination by
the applicable bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

(iv)       Upon an inquiry by any Lender to the Administrative Agent as to
whether a specific potential assignee or prospective participant is a
Disqualified Institution, the Administrative Agent shall be permitted to
disclose to such Lender whether such specific potential assignee or prospective
participant is on the list of Disqualified Institutions; provided that the
Administrative Agent shall not be responsible for, nor have any liability in
connection with, maintaining, updating, monitoring, enforcing, or inadvertently
disclosing information from, the list of Disqualified Institutions, and the
Borrower agrees to indemnify the Administrative Agent for any loss, cost or
expense arising from any assignment to a Disqualified Institution (and, if the
Borrower shall have consented to such an assignment or participation, then such
assignee shall be deemed to not be a Disqualified Institution for purposes of
that specific assignment only).

 

(e)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect

 

 104 

 

 

representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(b)        Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

 105 

 

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)        The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York.

 

(b)        Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)        Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents,

 

 106 

 

 

including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.

 

 107 

 

 

Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

 

SECTION 9.15. Disclosure. Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ

 

 108 

 

 

from those of the Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.19. Marketing Consent. The Borrower hereby authorizes the
Administrative Agent, the Lead Arrangers and their respective affiliates
(collectively, the “Marketing Parties”), at their respective sole expense, but
without any prior approval by the Borrower, to include the Borrower’s name and
logo in advertising slicks posted on its internet site, in pitchbooks or sent in
mailings to prospective customers and to give such other publicity in this
Agreement containing only information that has already been publicly disclosed
as each may from time to time determine in its sole discretion. Notwithstanding
the foregoing, the Marketing Parties shall not publish the Borrower’s name in a
newspaper or magazine without obtaining the Borrower’s prior written approval.
The foregoing authorization shall remain in effect unless the Borrower notifies
the Administrative Agent and the Lead Arrangers in writing that such
authorization is revoked.

 

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent that liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

 

Loan Guaranty

 

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times

 

 109 

 

 

thereafter, of the Secured Obligations and all costs and expenses including,
without limitation, all court costs and reasonable attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.

 

(a)        Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.

 

(b)        The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)        Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay,

 

 110 

 

 

willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty, except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

 

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

 

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

 111 

 

 

SECTION 10.08. Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (k) of Article
VII hereof as a result of any such notice of termination. Notwithstanding
anything to the contrary contained in the Loan Documents, this Loan Guaranty and
the provisions of this Section 10.08 shall terminate with respect to each Loan
Guarantor on the date such Loan Guarantor is released from its obligations in
respect of this Loan Guaranty in accordance with Section 9.02 or upon (i) the
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations, (ii) the cash collateralization of all Unliquidated Obligations
(other than Unliquidated Obligations that have not yet arisen), (iii) the
termination (or expiration) of all Commitments and Letters of Credit have
terminated or expired and (iv) all Letters of Credit are cash collateralized on
terms reasonably acceptable to the Administrative Agent and the relevant Issuing
Banks.

 

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

 

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the United States Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law. In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.

 

SECTION 10.11. Contribution.

 

(a)        To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have

 

 112 

 

 

terminated or expired or, in the case of all Letters of Credit, are
collateralized on terms reasonably acceptable to the Administrative Agent and
the relevant Issuing Banks, and this Agreement, the Swap Agreement Obligations
and the Banking Services Obligations have terminated, such Loan Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)        As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)        This Section 10.11 is intended only to define the relative rights of
the Loan Guarantors, and nothing set forth in this Section 10.11 is intended to
or shall impair the obligations of the Loan Guarantors, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Loan Guaranty.

 

(d)        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)        The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the relevant Issuing
Banks, of the Commitments and all Letters of Credit issued hereunder and the
termination of this Agreement, the Swap Agreement Obligations and the Banking
Services Obligations.

 

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

 113 

 

 

[Signature Page Follows]

 

 114 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  LOAN PARTIES:       ACETO CORPORATION, as Borrower         By: /s/ Douglas A.
Roth   Name: Douglas A. Roth   Title: Chief Financial Officer       ACETO
AGRICULTURAL CHEMICALS CORPORATION, as Guarantor         By: /s/ Steven S.
Rogers   Name: Steven S. Rogers   Title: Vice President and Secretary       PACK
PHARMACEUTICALS, LLC, as Guarantor         By: /s/ Salvatore J. Guccione   Name:
Salvatore J. Guccione   Title: Chief Executive Officer       RISING
PHARMACEUTICALS, INC., as Guarantor       By: /s/ Salvatore J. Guccione   Name:
Salvatore J. Guccione   Title: Chief Executive Officer       RISING HEALTH, LLC,
as Guarantor         By: /s/ Salvatore J. Guccione   Name: Salvatore J. Guccione
  Title: Chief Executive Officer

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

  

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, and as
Administrative Agent, Swingline Lender and an Issuing Bank         By: /s/ Kirk
Tesch   Name: Kirk Tesch   Title: Managing Director

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  JPMORGAN CHASE BANK, N.A., individually as a Lender and an Issuing Bank      
  By: /s/ Eileen Van der Waag   Name: Eileen Van der Waag   Title: Authorized
Officer

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  CITIBANK, N.A., as a Lender         By: /s/ Stuart N. Berman   Name: Stuart N.
Berman   Title: Authorized Signatory

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  TD BANK, N.A., as a Lender         By: /s/ Robert Ehrlich   Name: Robert
Ehrlich   Title: Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Robert
Anastasio   Name: Robert Anastasio   Title: Senior Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  SANTANDER BANK, N.A., as a Lender         By: /s/ Kristen Burke   Name:
Kristen Burke   Title: Senior Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  BANK LEUMI USA, as a Lender         By: /s/ Douglas J. Meyer   Name: Douglas
J. Meyer   Title: Senior Vice President         By: /s/ Martin A. Paniagua  
Name: Martin A. Paniagua   Title: Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  BMO HARRIS BANK, N.A., as a Lender         By: /s/ Joshua S. Hovermale   Name:
Joshua S. Hovermale   Title: Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  BANKUNITED, N.A., as a Lender         By: /s/ Christine Gerula   Name:
Christine Gerula   Title: Senior Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender         By: /s/ William
Conlan   Name: William Conlan   Title: Senior Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

 

 

  PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/
Matthew Harrison   Name: Matthew Harrison   Title: Vice President

 

Aceto Corporation

Second Amended and Restated Credit Agreement

Signature Page

 

   

